Exhibit 10.1

 

 

Loan and Security Agreement

by and between

TRANSCEND SERVICES, INC. and MEDICAL

DICTATION SERVICES, INC.

each individually and collectively as the “Borrower”

and

REGIONS BANK

as the “Lender”

August 31, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    Definitions; Related Terms    1    1.1.    Certain UCC
Terms.    1    1.2.    Defined Terms.    1    1.3.    Financial Terms.    12   
1.4.    Rules of Construction.    12 2.    The Credit Facility.    13    2.1.   
The Commitments.    13    2.2.    The Notes.    13    2.3.    Interest.    13   
2.4.    Requesting New Loans.    14    2.5.    Requests for Borrowings    15   
2.6.    Excess Outstandings.    15    2.7.    Repayment of Loans.    15    2.8.
   Additional Payment Provisions.    16    2.9.    Lockboxes; Collections
Accounts.    17    2.10.    Letters of Credit.    18    2.11.    Fees.    18   
2.12.    Statement of Account.    19    2.13.    Termination.    19    2.14.   
USA Patriot Act Notice.    19 3.    Security Agreement.    19    3.1.   
Security Interest.    19    3.2.    Financing Statements; Power of Attorney.   
20    3.3.    Entry.    20    3.4.    Other Rights.    20    3.5.    Accounts.
   20    3.6.    Waiver of Marshaling.    20    3.7.    Control; Further
Assurances.    21 4.    Conditions Precedent to Extensions of Credit.    21   
4.1.    Conditions Precedent to Initial Loans.    21    4.2.    Conditions
Precedent to Each Loan and Letter of Credit.    23 5.    Representations and
Warranties.    23    5.1.    Valid Existence and Power.    23    5.2.   
Authority.    23    5.3.    Financial Condition.    24    5.4.    Litigation.   
24    5.5.    Agreements, Etc.    24    5.6.    Authorizations.    24    5.7.   
Title.    24    5.8.    Collateral.    24    5.9.    Jurisdiction of
Organization; Location.    25    5.10.    Taxes.    25    5.11.    Labor Law
Matters.    25    5.12.    Accounts.    25    5.13.    Judgment Liens.    25   
5.14.    Corporate Structure.    26    5.15.    Deposit Accounts.    26    5.16.
   Environmental.    26    5.17.    ERISA.    26    5.18.    Investment Company
Act.    26    5.19.    Insider.    26    5.20.    Sanctioned Persons; Sanctioned
Countries.    27    5.21.    Compliance with Covenants; No Default.    27

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    5.22.    Full Disclosure.    27    5.23.    Additional
Representations.    27    5.24.    Collateral Disclosure Certificates.    27   
5.25.    Operating and Capital Leases.    27 6.    Affirmative Covenants of
Borrower.    27    6.1.    Use of Loan Proceeds.    27    6.2.    Maintenance of
Business and Properties.    27    6.3.    Insurance.    27    6.4.    Certain
Notices.    28    6.5.    Inspections of Books and Records and Field
Examinations; Appraisals; Physical Inventories.    28    6.6.    Financial
Information.    28    6.7.    Maintenance of Existence and Rights.    30    6.8.
   Payment of Taxes, Etc.    30    6.9.    Subordination.    30    6.10.   
Compliance; Hazardous Materials.    30    6.11.    Further Assurances.    30   
6.12.    Covenants Regarding Collateral    31    6.13.    Reserved.    31   
6.14.    Post-Closing Matters    31 7.    Negative Covenants of Borrower.    32
   7.1.    Debt.    32    7.2.    Liens.    33    7.3.    Restricted Payments;
Payments on Subordinated Debt.    33    7.4.    Loans and Other Investments.   
34    7.5.    Change in Business; Activities Covered by Insurance.    34    7.6.
   Accounts.    34    7.7.    Transactions with Affiliates.    34    7.8.    No
Change in Name, Offices, or Jurisdiction of Organization; Trade Names; Removal
of Collateral.    34    7.9.    No Sale, Leaseback.    35    7.10.    Margin
Stock.    35    7.11.    Tangible Collateral.    35    7.12.    Subsidiaries.   
35    7.13.    Liquidation, Mergers, Consolidations, and Dispositions of Assets;
Good Standing.    35    7.14.    Change of Fiscal Year or Accounting Methods.   
35    7.15.    Deposit Accounts.    35    7.16.    Material Agreements.    35 8.
   Other Covenants of Borrower.    36    8.1.    Definitions.    36    8.2.   
Financial Covenants.    36 9.    Default.    37    9.1.    Events of Default.   
37    9.2.    Remedies.    38    9.3.    Receiver.    39    9.4.    Deposits;
Insurance.    39 10.    Miscellaneous.    39    10.1.    No Waiver, Remedies
Cumulative.    39    10.2.    Survival of Representations.    39    10.3.   
Indemnity By Borrower; Expenses.    39    10.4.    Notices.    40    10.5.   
Governing Law.    40    10.6.    Successors and Assigns.    41

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    10.7.    Counterparts; Telecopied Signatures.    41   
10.8.    No Usury.    41    10.9.    Powers.    41    10.10.    Approvals;
Amendments.    41    10.11.    Participations and Assignments.    41    10.12.
   Dealings with Multiple Borrowers.    41    10.13.    Waiver of Certain
Defenses.    41    10.14.    Additional Provisions.    42    10.15.   
Integration; Final Agreement.    42    10.16.    LIMITATION ON LIABILITY; WAIVER
OF PUNITIVE DAMAGES.    42    10.17.    WAIVER OF JURY TRIAL.    42    10.18.   
Submission to Jurisdiction; Venue.    42    10.19.    Credit Inquiries.    43   
10.20.    Information.    43    10.21.    No Tax Advice.    43

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBITS:

 

Exhibit A-1   -    Form of Revolving Note Exhibit A-2   -    Form of Term Note
Exhibit B   -    Form of Notice of Borrowing Exhibit C   -    Collateral
Disclosure Certificate Exhibit T   -    Form of Telephone Instruction Letter
Exhibit 6.6(a)   -    Form of Borrowing Base Certificate Exhibit 6.6(d)   -   
Form of Compliance and No Default Certificate

 

SCHEDULES: Schedule 5.3    -    Direct or Contingent Obligations and Liabilities
Schedule 5.4    -    Pending or Threatened Litigation Schedule 5.8(b)    -   
Insurance Policies Schedule 5.11    -    Labor Law Matters Schedule 5.14    -   
Corporate Structure Schedule 5.16    -    Environmental Schedule 5.25    -   
Operating and Capital Leases Schedule 7.1    -    Scheduled Permitted Debt
Schedule 7.2    -    Scheduled Permitted Liens Schedule 7.7    -    Transactions
with Affiliates



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”), dated as of August 31, 2009,
by and between TRANSCEND SERVICES, INC., a Delaware corporation (“Transcend”),
MEDICAL DICTATION SERVICES, INC., a Maryland corporation (“MDS”; Transcend and
MDS shall be referred to herein, both collectively and each individually, as
“Borrower”), and REGIONS BANK, an Alabama bank (together with its successors and
assigns, “Lender”).

W I T N E S S E T H :

In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to extend credit to Borrower, the parties agree as follows:

1. DEFINITIONS; RELATED TERMS.

1.1. Certain UCC Terms. Any term used in this Agreement or in any financing
statement filed in connection herewith which is defined in the UCC and not
otherwise defined in this Agreement or in any other Loan Document shall have the
meaning given to the term in the UCC, including, without limitation, Accession,
Account Debtor, Chattel Paper, Account, Commercial Tort Claim, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Fixture, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Proceeds, Supporting Obligation,
and Tangible Chattel Paper.

1.2. Defined Terms. Capitalized terms that are not otherwise defined herein
shall have the meanings set forth in this Section 1.2. Certain terms relating to
financial covenants are set forth in Section 8.

“Accounts Payable Report” has the meaning given such term in Section 6.6(a).

“Accounts Receivable Report” has the meaning given such term in Section 6.6(a).

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly owning 5% or more of the Equity Interests of such Person or of which
such Person owns 5% or more of such Equity Interests; (b) any other Person
controlling, controlled by, or under common control with such Person; (c) any
officer, director, or employee of such Person or any Affiliate of such Person;
and (d) any family member or Affiliate of such Person.

“Applicable Margin” means an amount determined as follows:

(a) For the period commencing on the Closing Date and ending on (and including)
December 31, 2009, as to (i) any Revolving Loan, or portion thereof, that is a
LIR Loan, 2.75%; and (ii) any portion of the Term Loan that is a LIR Loan,
2.50%.

(b) Thereafter, an amount determined from time to time on each Determination
Date (as defined below and commencing with the first Determination Date
occurring after December 31, 2009) by reference to the following table and
corresponding to the Leverage Ratio for the most recently ended Fiscal Quarter:

 

          Type of Loan     

Leverage Ratio

   For any Revolving Loan that is
a LIR Loan   For any portion of the Term
Loan that is a LIR Loan

Level I

   Less than 1.00 to 1.00    2.50%   2.25%

Level II

   Greater than or equal to 1.00 to 1.00, but less than 1.25 to 1.00    2.75%  
2.50%

Level III

   Greater than or equal to 1.25 to 1.00    3.00%   2.75%

(c) If any Loans are converted to Base Rate Loans because of Section 2.3(g),
then the Applicable Margin for such Base Rate Loans shall be 0.50% for Revolving
Loans and 0.50% for Term Loans



--------------------------------------------------------------------------------

The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis as of each
Determination Date (as defined below), according to the performance of the
Borrower as measured by the Leverage Ratio as determined in the manner provided
in Section 8 and reported in accordance with Section 6.6(d). Except as otherwise
provided in this paragraph, any increase or reduction in the Applicable Margin
provided for herein shall be effective on each Determination Date. Without
limiting Lender’s rights to invoke the Default Rate, if (i) the financial
statements and the compliance certificate of the Borrower setting forth the
Leverage Ratio are not received by Lender within 5 days after the date required
pursuant to Section 6.6(b) and (d), as applicable, or (ii) an Event of Default
occurs and Lender so elects, then, in each case, the Applicable Margin shall be
at Level I until such time as such financial statements and compliance
certificate are received and any Event of Default (whether resulting from a
failure to timely deliver such financial statements or compliance certificate or
otherwise) is waived in writing by Lender. As used herein, “Determination Date”
means the first day of the first calendar month after the date on which Borrower
provides the quarterly compliance certificate and financial statements under
Section 6.6(b) and (d), as applicable, for March, June, September, and December
of each year.

In the event that any financial statement or certificate required by
Section 6.6(b), (c), or (d) is shown to be inaccurate (regardless of whether
this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) Borrower shall immediately deliver to Lender a correct certificate for such
Applicable Period, (ii) the Applicable Margin for such Applicable Period shall
be determined by reference to such certificate, and (iii) Borrower shall
promptly pay Lender, ON DEMAND, the accrued additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by Lender in accordance with the terms hereof.

“Average Excess Availability” means, for any period, an amount equal to the sum
of the amount of Excess Availability on each day during such period, as
determined by Lender, divided by the number of days in such period.

“Bank Products” means all bank, banking, financial, and other similar or related
products and services, including, without limitation, (a) merchant card
services, credit or stored value cards, and corporate purchasing cards; (b) cash
management or related services, including, without limitation, the automated
clearinghouse transfers of funds and any other ACH services, remote deposit
capture services, account reconciliation services, lockbox services, depository
and checking services, Deposit Accounts, securities accounts, controlled
disbursement services, and wire transfer services; (c) bankers’ acceptances,
drafts, Letters of Credit or letters of credit (and the issuance, amendment,
renewal, or extension thereof), documentary services, foreign currency exchange
services; (d) Hedge Agreements; and (e) leasing products.

“Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of  1/100 of 1%) equal to the greater
of (a) the Federal Funds Rate in effect on such day plus  1/2 of 1% and (b) the
Prime Rate in effect on such day. If for any reason Lender shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable, after due inquiry, to ascertain the Federal Funds Rate for any reason,
including the inability or failure of Lender to obtain sufficient quotations in
accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

“Base Rate Loan” means a Loan, or portion thereof, during any period in which it
bears interest at a rate based on the Base Rate. No Loan shall be a Base Rate
Loan unless required or permitted by Section 2.3(g).

“Borrowing Base” means, on any date of determination, an amount equal to:

(a) up to 80% (or such lesser percentage as Lender may determine from time to
time in its sole and absolute discretion) of the total amount of Eligible
Accounts, minus

 

-2-



--------------------------------------------------------------------------------

(b) any Reserves.

“Borrowing Base Certificate” has the meaning set forth in Section 6.6(a).

“Business Day” means any weekday on which Lender is open for business in
Birmingham, Alabama, and Atlanta, Georgia.

“Capital Expenditures” means, for any period, the aggregate cost of all capital
assets acquired by Borrower and its Subsidiaries during such period (including
gross leases to be capitalized under GAAP and leasehold improvements), as
determined in accordance with GAAP.

“Cash Flow Leverage Ratio” has the meaning given such term in Section 8.1.

“Closing Date” means the earliest date on which all of the conditions precedent
in Section 4 of this Agreement are satisfied (or waived by Lender in accordance
with the terms of this Agreement) and the initial extensions of credit are made
under this Agreement.

“Collateral” means all property of Borrower, wherever located and whether now
owned by Borrower or hereafter acquired, including but not limited to (a) all
Inventory; (b) all General Intangibles; (c) all Accounts; (d) all Chattel Paper;
(e) all Instruments and Documents and any other instrument or intangible
representing payment for goods or services; (f) all Equipment; (g) all
Investment Property; (h) all Commercial Tort Claims; (i) all Letter-of-Credit
Rights; (j) all Deposit Accounts and funds on deposit therein, including but not
limited to any Funding Account, Collections Account, and funds otherwise on
deposit with or under the Control of Lender or its agents or correspondents;
(k) all Goods; (l) all Fixtures; and (m) all parts, replacements, substitutions,
profits, products, Accessions, cash and non-cash Proceeds, and Supporting
Obligations of any of the foregoing (including, but not limited to, insurance
proceeds) in any form and wherever located. Collateral also includes (x) all
written or electronically recorded books and records relating to any such
Collateral and other rights relating thereto and (y) any other real or personal
property as to which Lender, at any time of determination, has a Lien to secure
the Obligations.

“Collateral Disclosure Certificate” means each certificate substantially in the
form of Exhibit C, attached hereto and made a part hereof, executed and
delivered by a Credit Party to Lender in accordance with or pursuant to the
terms of this Agreement, as the same may be amended, restated, supplemented, or
otherwise modified from time to time to the extent permitted or required herein.

“Collections Account” means any Deposit Account maintained by Borrower with
Lender to which collections, deposits, and other payments on or with respect to
Collateral may be made pursuant to the terms hereof and to which only Lender
shall have access to withdraw or otherwise direct the disposition of funds on
deposit therein.

“Commitments” means each of the (a) the Revolving Loan Commitment and (b) the
Term Loan Commitment.

“Control” means, with respect to any asset, right, or property with respect to
which a security interest therein is perfected by a secured party’s having
“control” thereof (whether pursuant to the terms of an agreement or through the
existence of certain facts and circumstances), that Lender has “control” of such
asset, right, or property in accordance with the terms of Article 9 of the UCC.

“Credit Party” means the Borrower, each Guarantor, and each other Person
obligated to Lender under any Loan Document.

“Debt” means, without duplication, all liabilities of a Person as determined
under GAAP and all obligations which such Person has guaranteed or endorsed or
is otherwise secondarily or jointly liable for, and shall include, without
limitation, (a) all obligations for borrowed money or purchased assets;
(b) obligations secured by assets whether or not any personal liability exists;
(c) the capitalized amount of any capital or finance lease obligations;
(d) obligations as a general partner; (e) contingent obligations pursuant to
guaranties, endorsements, letters of credit and other secondary liabilities;
(f) obligations for deposits; and (g) obligations under Hedge Agreements.

 

-3-



--------------------------------------------------------------------------------

“Default” means any event or circumstance which, upon satisfaction of any
requirement for the giving of notice or the lapse of time, or the happening of
any further condition, event, or act, would constitute an Event of Default.

“Default Rate” means, as of any date, a rate per annum that is equal to (a) in
the case of each Loan outstanding on such date, 2.00% in excess of the rate
otherwise applicable to such Loan on such date; (b) in the case of fees payable
with respect to Letters of Credit, 2.00% in excess of the fees otherwise
applicable to Letters of Credit; and (c) in the case of any other Obligations
outstanding on such date, the Base Rate, plus 2.00%; provided, however, that
Obligations arising under any Hedge Agreement between Borrower and Lender or any
of its Affiliates shall bear interest at the rates and on the terms set forth in
such Hedge Agreement.

“EBITDA” has the meaning given such term in Section 8.1.

“Eligible Accounts” means all of Borrower’s Accounts (valued at the face amount
of such invoice, minus the maximum discounts, credits, and allowances which may
be taken by Account Debtors on such Accounts, and net of any sales tax, finance
charges, or late payment charges included in the amount invoiced) created or
acquired by Borrower and arising from the sale of Inventory or, to the extent
approved by Lender, the rendering of services, in each case, in Borrower’s
ordinary course of business, but excluding (without duplication), Accounts:

(a) which are not denominated in U.S. dollars;

(b) which are not evidenced by a paper invoice or an electronic equivalent
acceptable to Lender;

(c) over which Lender does not have a duly perfected, first-priority (and only)
Lien or which, by contract, subrogation, mechanics’ lien laws, or otherwise, are
subject to claims by Borrower’s creditors or other third parties or which are
owed by Account Debtors as to whom any creditor of Borrower (including any
bonding company) has lien or retainage rights;

(d) as to which any representation, warranty, or covenant herein relating
thereto shall be untrue, misleading, or in default;

(e) outstanding for longer than 90 days from original invoice date;

(f) owed by any Account Debtor if more than 50% of the Accounts owed by such
Account Debtor to Borrower are deemed ineligible pursuant to clause (e);

(g) owed by any of Borrower’s Affiliates;

(h) owed by any of Borrower’s creditors, but only to the extent of Borrower’s
Debt to such creditors;

(i) which the Account Debtor disputes the liability therefor or are otherwise in
dispute or are subject to any counterclaim, contra-account, volume rebate,
cooperative advertising accrual, deposit, or offset, but only to the extent
thereof;

(j) owing by any Account Debtor (and such Account Debtor’s Affiliates) whose
aggregate Accounts exceed 20% of the total of Borrower’s Accounts, but only in
each case to the extent of such excess;

(k) owing by any Account Debtor which is not Solvent or which is subject to any
proceeding of the types described in Section 9.1(h) or (i);

(l) arising from a sale on a bill-and-hold, progress billing, guaranteed sale,
sale-or-return, sale-on-approval, consignment, or similar basis or due from any
credit or charge card company or any credit or charge card processor, servicer,
or administrator;

(m) owed by an Account Debtor which (i) is a Sanctioned Person or (ii) is
located outside of the United States of America;

(n) owed by the United States of America or any other Governmental Entity unless
Borrower shall have complied with all applicable Federal and state assignment of
claims laws as required by Lender;

 

-4-



--------------------------------------------------------------------------------

(o) (i) as to which the goods or services giving rise to such Account (A) have
not been delivered or provided to, and accepted by, the Account Debtor, (B) are
subject to repurchase or have been returned, rejected, repossessed, lost, or
damaged, or (C) have not been completely performed, as applicable, or (ii) which
do not represent a final sale;

(p) evidenced by a note or other Instrument or Chattel Paper or which have been
reduced to judgment;

(q) as to which Borrower or Lender, in its sole and absolute discretion, shall
have determined the validity, collectability, or amount thereof to be doubtful;

(r) owed by an Account Debtor which is located in a jurisdiction where Borrower
is required to qualify to transact business or to file reports, unless Borrower
has so qualified or filed; and

(s) which Lender deems, in its sole and reasonable discretion, to be ineligible.

To the extent applicable, “Eligible Accounts” shall not include aged credit
balances outstanding for longer than 90 days.

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980; the Superfund Amendments and
Reauthorization Act of 1986; the Resource Conservation and Recovery Act; the
Toxic Substances Act; the Clean Water Act; the Clean Air Act; the Oil Pollution
and Hazardous Substances Control Act of 1978; and any other “Superfund” or
“Superlien” law or any other Federal, state, or local statute, law, ordinance,
code, rule, regulation, order, or decree relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic or dangerous waste,
substance, or material, as now or at any time hereafter in effect, in each case,
as the same may be amended from time to time.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any common stock, preferred stock, limited or
general partnership interests, and limited liability company membership
interests, whether voting or non-voting.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Termination Event” means a “reportable event” as defined in
Section 4043(b) of ERISA, or the filing of a notice of intent to terminate under
Section 4041 of ERISA.

“Event of Default” has the meaning given such term in Section 9.1.

“Excess Availability” means, at any time of determination, the amount by which
(a) the lesser of (i) the Borrowing Base and (ii) the Revolving Loan Commitment
exceeds (b) the Working Capital Obligations.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations at approximately 10:00
a.m. (Birmingham, Alabama, time) for such day on such transactions received by
Lender from 3 Federal Funds brokers of recognized standing selected by it in its
discretion.

“Fiscal Month,” “Fiscal Quarter,” and “Fiscal Year” means each of Borrower’s
fiscal months, quarters, or years, as applicable.

“Fixed Charge Coverage Ratio” has the meaning given such term in Section 8.1.

“Funded Debt” has the meaning given such term in Section 8.1.

“Funding Account” means any Deposit Account maintained by Borrower with Lender
for the purpose of depositing the proceeds of Loans.

 

-5-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“General Intangibles” has the meaning set forth in the UCC, and includes,
without limitation, general intangibles of Borrower, whether now owned or
hereafter created or acquired by Borrower, including all choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,
computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all claims under guaranties, security
interests or other security held by or granted to Borrower to secure payment of
any of any of Borrower’s Accounts by an Account Debtor, all rights to
indemnification and all other intangible property of Borrower of every kind and
nature (other than Accounts).

“Governmental Entity” means any (a) court (whether in law or at equity or trial
or appellate), tribunal, or arbitrator or arbitration proceeding and (b) any
local, city, state, Federal, municipal or quasi-municipal, foreign, or
international government or any subdivision, agency, authority, commission,
bureau, branch, regulatory body, or other body thereof.

“Guarantor” means any Person now or hereafter guaranteeing, endorsing, acting as
surety of, or otherwise becoming liable for any Obligations.

“Guaranty” means any guaranty of all or any Obligations now or hereafter
executed and delivered by any Guarantor to Lender, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Healthcare Laws” means, collectively, any and all federal, state or local laws,
rules, regulations, codes, ordinances and administrative manuals, orders,
decrees, judgments, injunctions, guidelines and requirements issued under or in
connection with Medicare, Medicaid, any other government payment program or any
law governing the licensing or regulation of healthcare providers,
professionals, facilities or payors or otherwise governing or regulating the
provision of, or payment for, medical services or the sale of medical supplies,
including HIPAA.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.

“Hedge Agreement” has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.

“Item” means any “item” as defined in Section 4-104 of the UCC, and shall also
mean and include checks, drafts, money orders or other media of payment.

“Jurisdiction” means the State of Georgia.

“LC Obligations” means, at any time of determination, the aggregate undrawn and
unreimbursed amounts under all Letters of Credit.

“Letter of Credit” means a letter of credit issued by Lender for the account of
Borrower as provided in Section 2.1(a) and 2.10.

“Leverage Ratio” has the meaning given such term in Section 8.1.

“LIBOR” means the per annum rate equal to the rate per annum offered by prime
banks in the London interbank Eurodollar market for deposits in United States
dollars in an amount comparable to the Loan for which such rate is being
determined and for a period equal to the interest period applicable thereto, all
as determined by Lender with reference to the financial information reporting
service used by Lender at the time of such determination. Each calculation by
Lender of LIBOR shall be conclusive and binding for all purposes, absent
manifest error.

 

-6-



--------------------------------------------------------------------------------

“LIBOR Index Rate” means, for any LIR Loan and at any time of determination, a
per annum rate equal to LIBOR determined with respect to an interest period of
one month. The LIBOR Index Rate shall be determined monthly on the first
Business Day of each calendar month and shall be increased or decreased, as
applicable, automatically and without notice to any Person on the date of each
such determination. Upon Borrower’s request from time to time, Lender will quote
the current LIBOR Index Rate to Borrower.

“LIBOR Reserve Requirements” means the maximum reserves (whether basic,
supplemental, marginal, emergency, or otherwise) prescribed from time to time by
the Board of Governors of the Federal Reserve System (or any successor) with
respect to liabilities or assets consisting of or including “Eurocurrency
liabilities” (as defined in Regulation D of the Board of Governors of the
Federal Reserve System).

“LIR Loan” means a Loan, or portion thereof, during any period in which it bears
interest at a rate based on the LIBOR Index Rate.

“Lien” means any lien (statutory or otherwise), mortgage, deed of trust, deed to
secure debt, pledge, hypothecation, security interest, trust arrangement,
security deed, financing lease, collateral assignment, encumbrance, conditional
sale or title retention agreement, or any other interest in property designed to
secure the repayment or performance of any obligation, whether arising by
agreement or under any statute or law or otherwise.

“Loans” means the Revolving Loans and the Term Loan.

“Loan Documents” means this Agreement and each other now existing or hereafter
arising document, agreement, or instrument evidencing, describing, guaranteeing,
or securing the Obligations or delivered in connection with this Agreement (but
excluding any Hedge Agreement between Borrower and Lender or any of its
Affiliates), including, without limitation, each Security Agreement, Note,
Guaranty, Notice of Borrowing, Collateral Disclosure Certificate, Borrowing Base
Certificate, and UCC financing statement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Loss” has the meaning given such term in Section 6.3.

“Material Adverse Effect” means any (a) material adverse effect upon the
validity, performance, or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby; (b) material adverse effect
upon the properties, operations, business, or condition (financial or otherwise)
of the Credit Parties taken as a whole; (c) material adverse effect upon the
ability of any Credit Party to fulfill any obligation under any of the Loan
Documents; or (d) material adverse effect on the Collateral.

“Material Agreement” means an agreement to which any Credit Party is a party
(other than the Loan Documents) and for which breach, termination, cancellation,
nonperformance, or failure to renew could reasonably be expected to have a
Material Adverse Effect.

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq.) and all laws
applicable to such program and plans for medical assistance enacted in
connection with such program.

“Medicare” means, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§1395 et seq.)
and all laws applicable to such program.

“MDS Acquisition” means the acquisition by Transcend of all of the capital stock
of MDS.

“Net Proceeds” means, with respect to the disposition of any property, (a) the
proceeds (including cash receivable (when received) by way of deferred payment)
received by Borrower in cash from the sale, lease, transfer, or other
disposition of such property, including insurance proceeds and awards of
compensation received with

 

-7-



--------------------------------------------------------------------------------

respect to any Loss affecting all or part of such property, minus (b) (i) the
reasonable and customary costs and expenses of such sale, lease, transfer, or
other disposition (including legal fees and sales commissions) not to exceed 5%
of the total purchase price; (ii) amounts applied to repayment of Debt for
borrowed money (other than the Obligations) secured by a Permitted Lien on such
property which is senior to Lender’s Liens; and (iii) in connection with any
sale of such property, a reasonable reserve (not to exceed 5% of the total
purchase price) for post-closing adjustments to the purchase price (provided
that upon the expiration of 90 days after the sale, any remaining reserve
balance shall constitute Net Proceeds).

“Notes” shall mean the Revolving Note and the Term Note and any other promissory
note now or hereafter evidencing any Obligations, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Notice of Borrowing” means each written request for a Revolving Loan
substantially in the form of Exhibit B, attached hereto and made a part hereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.

“Obligations” means all obligations and covenants now or hereafter from time to
time owed to Lender or any Affiliate of Lender by Borrower, related to the
Loans, this Agreement, or the Loan Documents, including, without limitation or
duplication, (a) the Loans; (b) the LC Obligations; (c) all fees, charges,
interest, commissions, expenses, obligations, and liabilities arising from,
related to, or on account of any Bank Products issued to, accepted for or on
behalf of, used by, or provided to or on behalf of Borrower or any of its
Subsidiaries by Lender or any Affiliate of Lender, including, without
limitation, (i) all existing and future obligations under any Letters of Credit
and (ii) all existing and future obligations under any Hedge Agreements between
Borrower and Lender or any of its Affiliates whenever executed (including,
without limitation, obligations under Hedge Agreements entered into prior to any
transfer or sale of Lender’s or such Affiliate’s interests hereunder if Lender
or such Affiliate ceases to be a party hereto); and (d) all other amounts now
owed or hereafter from time to time owed under the terms of this Agreement and
the other Loan Documents, or arising out of the transactions described herein or
therein, including, without limitation, principal, interest, commissions, fees
(including, without limitation, attorneys’ fees actually incurred), charges,
costs, expenses, and all amounts due or from time to time becoming due under the
indemnification and reimbursement provisions of this Agreement and the other
Loan Documents (including, without limitation, Section 10.3), together, in each
of the foregoing cases in this definition, with all interest accruing thereon,
including any interest on pre-petition Debt accruing after bankruptcy (whether
or not allowable in such bankruptcy), and whether any of the foregoing amounts
are now due or from time to time hereafter become due, are direct or indirect,
or are certain or contingent, and whether such amounts due are from time to time
reduced or entirely extinguished and thereafter re-incurred.

“Operating Account” means, collectively, Deposit Account number 0095399623
maintained by Borrower with Lender and any other Deposit Account maintained with
Lender as an “operating account” of Borrower.

“Permitted Acquisition” means the acquisition by Borrower of all or a portion of
the capital stock or assets of a Person organized under the laws of the United
States of America or any state thereof so long as each of the following
conditions is satisfied:

(a) such acquired Person is engaged in one or more businesses in which Borrower
is engaged or incidental thereto;

(b) any Person whose stock is directly or indirectly purchased shall be, after
giving effect to such purchase, a direct or an indirect wholly-owned Subsidiary
of Borrower organized in the United States;

(c) with respect to any Person that is or becomes a direct or indirect
Subsidiary, such Person (i) executes and delivers to Lender a joinder agreement
to this Agreement to add such Person as an additional Borrower or, at Lender’s
request, as a Guarantor, and (ii) takes all actions deemed necessary by Lender
to cause the Lien created by this Agreement to be a duly perfected, first
priority Lien against the assets of such Person, including the filing of
financing statements in such jurisdictions as may be requested by Lender;

 

-8-



--------------------------------------------------------------------------------

(d) Borrower has made available to Lender, not later than 15 days prior to the
proposed dated of such acquisition, copies of lien search results and copies of
the acquisition documents (including a copy of the purchase and sale agreement
with all schedules and exhibits thereto), organizational documents (if
applicable), and other due diligence information as reasonably requested by
Lender, which Lender shall have reviewed promptly and found reasonably
acceptable in all respects;

(e) Borrower shall have executed and delivered such amendments or supplements to
this Agreement or the other Security Agreements or such other documents as
Lender deems necessary to grant Lender a first priority lien on all of the
acquired assets;

(f) at the time of such acquisition and immediately after giving effect thereto,
(i) Excess Availability is at least $2,000,000, (ii) Average Excess Availability
for the immediately preceding 30 days is at least $2,000,000, and (iii) no
Default or Event of Default exists; and

(g) Lender consents in writing to such acquisition prior to the consummation
thereof.

“Permitted Debt” has the meaning set forth in Section 7.1 hereof.

“Permitted Liens” has the meaning set forth in Section 7.2 hereof.

“Permitted Location” means (a) any location described on Schedule 2 or Schedule
8 of each Collateral Disclosure Certificate and (b) any location as to which
Borrower shall have provided written notice to Lender and Lender shall have
consented in writing to such location’s being a “Permitted Location.”

“Permitted Seller Debt” means Debt owing by Transcend to Seller evidenced by
that certain Unsecured Promissory Note dated on or about the Closing Date, in an
original principal amount of $2,000,000, as in existence on the date of such
note.

“Person” means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, limited liability company, any government or any agency or
political subdivision of any government, or any other entity or organization.

“Plan” means any employee benefit plan or other plan maintained for employees of
Borrower or any Subsidiary and covered by Title IV of ERISA.

“Prime Rate” means that rate announced by Lender from time to time as its prime
rate and is one of several interest rate bases used by Lender. Lender lends at
rates both above and below its prime rate, and Borrower acknowledges that
Lender’s prime rate is not represented or intended to be the lowest or most
favorable rate of interest offered by Lender.

“Projections” means, for any period and as to such period, Borrower’s and its
Subsidiaries’ forecasted consolidated (a) balance sheets, (b) profit and loss
statements, (c) cash flow statements, and (d) Borrowing Base availability
calculations, all prepared on a month-by-month basis and on a basis consistent
with Borrower’s and its Subsidiaries’ historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.

“Properly Contested” means, in the case of any Debt of any Credit Party
(including any taxes) which is not paid when due or payable by reason of such
Credit Party’s bona fide dispute over its liability therefor or the amount
thereof, (a) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Credit Party
has established appropriate reserves in accordance with GAAP; (c) the
non-payment of such Debt will not have a Material Adverse Effect and will not
result in a forfeiture or sale of any of such Credit Party’s assets; (d) no Lien
is imposed upon any of such Credit Party’s assets with respect to such Debt

 

-9-



--------------------------------------------------------------------------------

unless such Lien is at all times subordinate in priority to the Liens in favor
of Lender (except only with respect to property taxes that have priority as a
matter of applicable law) and enforcement of such Lien is stayed pending the
final resolution or disposition of such dispute; (e) if the Debt results from,
or is determined by the entry, rendition, or issuance against such Credit Party
or any of its assets of a judgment, writ, order, or decree, enforcement of such
judgment, writ, order, or decree is stayed pending a timely appeal or other
judicial review; and (f) if such contest is abandoned, settled, or determined
adversely (in whole or in part) to such Credit Party, such Credit Party
forthwith pays such Debt and all penalties, interest, and other amounts due in
connection therewith. Only that portion of the Debt which is in dispute may be
Properly Contested.

“Regulated Materials” means any hazardous, toxic, or dangerous waste, substance,
or material, the generation, handling, storage, disposal, treatment, or emission
of which is subject to any Environmental Law.

“Rent Reserves” means, on any date, an amount equal to 2 months rent or other
charges with respect to Borrower’s leased business premises located at One
Glenlake Parkway, Fulton County, Atlanta, Georgia 30328.

“Reserves” means the Rent Reserve and such other amounts as may be required by
Lender at any time and from time to time in Lender’s sole and absolute
discretion.

“Restricted Payment” means (a) any cash dividend or other cash distribution,
direct or indirect, on account of any Equity Interests issued by the Borrower or
any of its Subsidiaries, as the case may be, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests issued
by the Borrower or any of its Subsidiaries now or hereafter outstanding by the
Borrower or any of its Subsidiaries, as the case may be, except for any
redemption, retirement, sinking funds or similar payment payable solely in such
other shares or units of the same class of Equity Interests or any class of
Equity Interests which are junior to that class of Equity Interests, or (c) any
cash payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests issued by the Borrower or any of its Subsidiaries now or
hereafter outstanding.

“Revolving Loan Commitment” means the commitment of Lender, subject to the terms
and conditions herein, to make Revolving Loans and issue Letters of Credit in
accordance with the provisions of Section 2 in an aggregate amount not to exceed
$5,000,000 at any one time.

“Revolving Loan Commitment Increase” has the meaning set forth in
Section 2.1(c).

“Revolving Loan Term” means the period from and including the Closing Date to
but not including the Revolving Loan Termination Date.

“Revolving Loan Termination Date” means the earliest to occur of (a) August 31,
2010; (b) the date on which Borrower terminates the Revolving Loan Commitment
pursuant to Section 2.13; and (c) the date on which Lender terminates its
Revolving Loan Commitment pursuant to Section 9.2(a) hereof.

“Revolving Loan” means a loan made by Lender pursuant to Section 2.1(a).

“Revolving Note” has the meaning set forth in Section 2.2(a).

“Sanctioned Country” means a country subject to the sanctions programs
identified on the list maintained by OFAC and available at the following website
or as otherwise published from time to time:
http://www.treas.gov/offices/enforcement/ofac/programs/.

“Sanctioned Person” means (a) any Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, (b) any agency, authority, or subdivision of the
government of a Sanctioned Country, (c) any Person or organization controlled by
a Sanctioned Country, or (d) any Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

 

-10-



--------------------------------------------------------------------------------

“Security Agreement” means this Agreement as it relates to a security interest
in the Collateral, and any other mortgage instrument, deed of trust, pledge
agreement, life insurance assignment, security agreement, or similar agreement
or instrument now or hereafter executed by any Credit Party or other Person
granting Lender a Lien in any property to secure the Obligations.

“Seller” means Dorothy K. Fitzgerald, an individual resident of the State of
Maryland.

“Senior Officer” means, as to any Credit Party, the chairman of the board of
directors, the chief executive officer, chief financial officer, chief legal
officer, manager (with respect to any manager-managed limited liability
company), or president of such Credit Party.

“Solvent” means, as to any Person, that such Person has capital sufficient to
carry on its business and transactions in which it is currently engaged and all
business and transactions in which it is about to engage, is able to pay its
Debts as they mature, and has assets having a value greater than its
liabilities, at fair valuation.

“Subordinated Debt” means any Debt (other than trade Debt incurred in the
ordinary course of business) payable by Borrower or a Subsidiary which is
subordinate in right of payment and Lien priority to the Obligations and
Lender’s Lien on the Collateral pursuant to a subordination agreement in form
and substance satisfactory to Lender.

“Subsidiary” means, as to any Person, (a) any other Person of which more than
50% of the Equity Interests issued by such other Person are directly or
indirectly owned or effectively controlled by such Person or (b) any other
Person of which such Person is a general partner. Any unqualified reference to
“Subsidiary” shall be deemed a reference to the Borrower’s Subsidiaries (if
any), unless the context requires otherwise.

“Telephone Instruction Letter” means a telephone instruction letter
substantially in the form of Exhibit T, attached hereto and made a part hereof.

“Term Loan” means the term loan made by Lender to Borrower pursuant to
Section 2.1(b) and any portion of such term loan bearing interest at the same
rate.

“Term Loan Commitment” means the commitment of Lender to make the Term Loan
pursuant to Section 2.1(b).

“Term Loan Maturity Date” means August 31, 2013.

“Term Note” has the meaning set forth in Section 2.2(b).

“Third Party” means (a) any lessor, mortgagee, mechanic or repairman, warehouse
operator, processor, packager, consignee, or other third party which may have
possession of any Collateral or lienholders’ enforcement rights against any
Collateral or (b) any licensor whose rights in or with respect to any
intellectual property or Collateral limit or restrict or may, in Lender’s
determination, limit or restrict Borrower’s or Lender’s right to sell or
otherwise dispose of such Collateral.

“Third Party Agreement” means an agreement in form and substance satisfactory to
Lender pursuant to which a Third Party, as applicable and as reasonably required
by Lender, (i) waives or subordinates in favor of Lender any Liens such Third
Party may have in and to any Collateral; (ii) grants Lender access to Collateral
which may be located on such Third Party’s premises or in the custody, care, or
possession of such Third Party for purposes of allowing Lender to inspect,
repossess, sell, or otherwise exercise its rights under the Loan Documents with
respect to such Collateral; (iii) authorizes Lender to complete the manufacture
of work-in-process (if the manufacturing of such Goods requires the use or
exploitation of a Third Party’s intellectual property); (iv) authorizes Lender
to dispose of Collateral bearing or consisting of, in whole or in part, such
Third Party’s intellectual property; or (v) agrees to terms regarding Collateral
held on consignment by such Third Party, in each case containing terms
reasonably acceptable to Lender and as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

-11-



--------------------------------------------------------------------------------

“Trigger Event” means (a) (i) the existence of an Event of Default or
(ii) Excess Availability is less than $2,000,000 and (b) Lender has notified
Borrower in writing of Lender’s election to exercise its rights under Sections
2.7(b), 2.9(a) or 2.9(b), or all of them.

“Type” means, with respect to a Loan, whether such Loan is a LIR Loan or, if
required or permitted by Section 2.3(g), a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any successor statute), as adopted
and in force in the Jurisdiction or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any Lien in any of the
Collateral, the Uniform Commercial Code (or any successor statute) of such other
state.

“U.S.” means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

“Working Capital Obligations” means the aggregate principal amount of all
Revolving Loans.

1.3. Financial Terms. All financial terms used herein shall have the meanings
assigned to them under GAAP unless another meaning shall be specified. When
determining the amount of any Debt for purposes of this Agreement, any election
by the Borrower or any other Credit Party to measure an item of Debt using fair
value (as permitted by Statement of Financial Accounting Standards No. 159 or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.

1.4. Rules of Construction. The terms “herein”, “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph , or subdivision. Any pronoun used shall be deemed
to cover all genders. In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.” The section titles,
table of contents, and list of exhibits appear as a matter of convenience only
and shall not affect the interpretation of this Agreement. All references to
(a) statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules, and regulations; (b) any agreement, instrument, or other documents
(including any of the Loan Documents) shall include any and all modifications
and supplements thereto and any and all restatements, extensions, or renewals
thereof to the extent such modifications, supplements, restatements, extensions,
or renewals of any such documents are permitted by the terms thereof; (c) any
Person (including Borrower or Lender) shall mean and include the successors and
permitted assigns of such Person; (d) “Borrower” in the singular shall be deemed
to be a reference to each of Transcend, MDS and any other Person joined as a
borrower hereunder at any time; (e) “applicable law” shall be deemed to include
Healthcare Laws to the extent applicable in a particular context;
(f) “including” and “include” shall be understood to mean “including, without
limitation,” regardless of whether the “without limitation” is included in some
instances and not in others (and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); or
(g) the “discretion” of Lender shall mean the sole and absolute discretion of
Lender. A Default or an Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived in
writing by Lender pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided in this Agreement. An Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by Lender. Whenever the phrase “to Borrowers’ knowledge”
or words of similar import relating to the knowledge or the awareness of
Borrower are used in this Agreement or other Loan Documents, such phrase shall
mean and refer to (i) the actual knowledge of a Senior Officer of Borrower or
(ii) the knowledge that a Senior Officer of Borrower would have obtained if he
had engaged in good faith and diligent performance of his or her duties.

 

-12-



--------------------------------------------------------------------------------

2. THE CREDIT FACILITY.

2.1. The Commitments.

(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement, Lender agrees to make Revolving Loans to Borrower and issue Letters
of Credit on Borrower’s account from time to time during the Term. Lender shall
have no obligation to make any Revolving Loan or issue any Letter of Credit if
doing so would, after giving effect thereto, cause the Working Capital
Obligations to exceed the lesser of (i) the Revolving Loan Commitment and
(ii) the Borrowing Base. Within the foregoing limit and subject to the terms and
conditions of this Agreement, Borrower may borrow, repay, and reborrow the
principal amount of the Revolving Loans at any time during the Revolving Loan
Term. Borrower shall use the proceeds of the Revolving Loans only for its
working capital and general corporate purposes and for Permitted Acquisitions.

(b) Term Loan Commitment. Subject to the terms and conditions of this Agreement,
Lender agrees to make a Term Loan to Borrower in the principal amount not to
exceed $7,000,000. Lender shall fund the Term Loan in a single draw on the
Closing Date. The Term Loan Commitment shall automatically terminate upon the
making of the Term Loan. Borrower may not reborrow any repaid principal of the
Term Loan. Borrower shall use the proceeds of the Term Loan only to fund the
costs and expenses of and, to the extent necessary, a portion of the cash
purchase price for the MDS Acquisition and for no other purpose.

(c) Increase of Revolving Loan Commitment. During the period from the Closing
Date through the Revolving Loan Termination Date, the Revolving Loan Commitment
may, if requested by Borrower and approved by Lender in Lender’s sole and
absolute discretion, be increased by $3,000,000 (the “Revolving Loan Commitment
Increase”) to $8,000,000, provided that: (a) Borrower’s request for such
increase must be in writing; (b) Borrower must execute a new Revolving Note
reflecting the increase in the Revolving Loan Commitment and any additional
documents, instruments or agreements Lender deems necessary in connection
therewith, including any amendments to the other Loan Documents that Lender
deems necessary; and (c) no Event of Default exists as of the date of such
request for the Revolving Loan Commitment Increase or as of the date on which
such Revolving Loan Commitment Increase is to occur. After such increase, all of
the terms and conditions of the Loan Documents shall apply to the increased
amount of the Revolving Loan Commitment.

2.2. The Notes.

(a) Revolving Note. On the Closing Date, Borrower shall execute and deliver to
Lender a promissory note in the form of Exhibit A-1, attached hereto and made a
part hereof (as the same may be amended, restated, supplemented, or otherwise
modified from time to time, the “Revolving Note”), which Revolving Note,
together with Lender’s records, shall evidence the Revolving Loans and interest
accruing thereon.

(b) Term Note. On the Closing Date, Borrower shall execute and deliver to Lender
a promissory note substantially in the form of Exhibit A-2, attached hereto and
made a part hereof (as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “Term Note”), which Term Note,
together with Lender’s records, shall evidence the Term Loan and interest
accruing thereon.

2.3. Interest.

(a) Types of Loans. No Loan shall be a Base Rate Loan unless required by the
terms of Section 2.3(g). Subject to the terms and conditions of this Agreement,
(i) the Revolving Loans may be LIR Loans, and (ii) the Term Loan may be a LIR
Loan.

(b) Agreement to Pay Interest. Borrower agrees to pay interest on all unpaid
principal amounts of the Loans from the respective date each such Loan is made
until such Loan is paid (whether at stated maturity, upon acceleration, or
otherwise) at the rates of interest and at the times set forth in this
Agreement.

(c) Interest Rate. All LIR Loans shall bear interest at a rate per annum equal
to the greater of (i) 3.75% and (ii) the sum of the LIBOR Index Rate plus the
Applicable Margin. If any Loan is converted into a Base Rate Loan because of
Section 2.3(g), such Base Rate Loan shall bear interest at a rate per annum
equal to the Base Rate, plus the Applicable Margin.

 

-13-



--------------------------------------------------------------------------------

(d) All interest on any Loan and on all other Obligations shall be calculated on
the presumed basis of a year of 360 days, for the actual number of days elapsed.

(e) Adjustment of Interest Rate. The rate of interest on any LIR Loan shall be
adjusted as provided in the definition of “LIBOR Index Rate,” subject to
Section 2.3(g). If any Loan is converted into a Base Rate Loan because of
Section 2.3(g), the rate of interest on such Base Rate Loan shall be adjusted
automatically and without notice on and as of the date of any change in the Base
Rate.

(f) Default Rate. At Lender’s option, during the existence of any Event of
Default, the principal amount of all Obligations (other than Obligations arising
under Hedge Agreements between Borrower and Lender or any of its Affiliates)
shall bear interest at the Default Rate. In any event, the Default Rate shall
automatically and without notice to any Person apply from the time the
Obligations have become due and payable under Section 9.2 (whether because of
Lender’s exercising its right to accelerate the Obligations under Section 9.2 or
because the Obligations have automatically become due and payable under
Section 9.2) until the Obligations or any judgment thereon are paid in full.

(g) Automatic Conversion to Base Rate. Any provision of this Agreement to the
contrary notwithstanding, if Lender should at any time determine that (i) it is
not reasonably possible to determine the LIBOR Index Rate, (ii) that the LIBOR
Index Rate is no longer available, (iii) it is no longer lawful for Lender to
make Loans at any rate based on the LIBOR Index Rate, or (iv) a Default or Event
of Default exists and Lender shall so elect, then, in each case, (A) all
affected LIR Loans shall automatically and without notice be converted into Base
Rate Loans and (B) all obligations of Lender to make LIR Loans shall cease until
such time as Lender shall have determined that it is able to determine the LIBOR
Index Rate, such illegality shall be reversed, or such Event of Default shall
have been waived or cured, as applicable.

(h) Opening LIBOR Index Rate. The LIBOR Index Rate on the date hereof is
0.26125% per annum and, therefore, the rate of interest in effect hereunder on
the date hereof, expressed in simple interest terms (but on a 360-day basis),
is, subject to Section 2.3(c), (i) 3.01125% per annum with respect to any
portion of the Revolving Loans bearing interest as a LIR Loan; and
(ii) 2.76125% per annum with respect to any portion of the Term Loan bearing
interest as a LIR Loan.

2.4. Requesting New Loans.

(a) Revolving Loans. Revolving Loans shall be deemed requested pursuant to the
following clauses (i) and (ii) or requested pursuant to the following clause
(iii).

(i) Subject to Subsections 2.4(b) and 2.8(a), the becoming due of any Obligation
(whether as principal, accrued interest, fees, or other charges owed to Lender
or any Affiliate of Lender) shall in all respects constitute Borrower’s
irrevocable request for a Revolving Loan in an amount equal to such Obligations,
and Lender may make such Revolving Loan and apply the proceeds thereof to the
payment of such Obligations.

(ii) Subject to Subsection 2.4(b) and 2.8(a), the presentment for payment of any
instrument drawn on, or request for any wire or other transfer from, a Funding
Account at a time when there are insufficient funds in such account to cover
such instrument shall in all respects constitute Borrower’s irrevocable request
for a Revolving Loan in an amount equal to the amount payable on such instrument
to be made by Lender, and Lender may make such Revolving Loan and apply the
proceeds thereof to such Funding Account for payment of such instrument or
transfer.

(iii) For all other Revolving Loans, Borrower shall provide Lender a request in
accordance with Section 2.5.

 

-14-



--------------------------------------------------------------------------------

(b) Provisions Regarding Deemed Requests for Revolving Loans. Lender shall have
no obligation to honor any deemed request for a Revolving Loan under Sections
2.4(a)(i) or (ii), if (i) such request is deemed made after the Revolving Loan
Termination Date, (ii) doing so would cause the Working Capital Obligations to
exceed the lesser of the Revolving Loan Commitment and the Borrowing Base, or
(iii) Lender determines that any condition precedent in Section 4.2 hereof or
any other condition precedent to the making of such Loan is not then satisfied
or will not be satisfied when such Loan is to be made; provided, Lender may make
such Revolving Loan in its sole and absolute discretion and without regard to
the existence of, and without being deemed to have waived, any Default or Event
of Default which may then exist or arise from the making of such Revolving Loan.
Subject to Subsection 2.8(a), Lender may make Revolving Loans under Sections
2.4(a)(i) and (ii) without Borrower’s having submitted a request (whether
telephonic or in writing) therefor. Subject to Section 2.3(g), all Revolving
Loans made pursuant to Sections 2.4(a)(i) and (ii) shall be made as LIR Loans.

2.5. Requests for Borrowings.

(a) Making Requests for New Loans. Each request for the making of a new
Revolving Loan may be made telephonically; provided, however, that Lender, in
its sole and absolute discretion, may from time to time require each such
request to be in writing. If Lender requires Borrower to make a request for a
new Revolving Loan in writing, Borrower shall submit a Notice of Borrowing
therefor. Each request (whether telephonic or in writing) shall specify (i) the
date for the making of the applicable Loan, which date must be a Business Day;
(ii) the principal amount of the applicable Loan to be made; (iii) for any new
Loan, lawful instructions for the disbursement of the proceeds of such Loan
(provided that, if such instructions are not included, the proceeds will be
deposited into a Funding Account); (iv) if requested by Lender, a written
calculation of the Borrowing Base and a reconciliation of such Borrowing Base to
the previous Borrowing Base; and (vi) such other information Lender may require
from time to time.

(b) Timing and Acceptance of Requests. Requests made under this Section 2.5
(whether telephonic or in writing) are irrevocable. Requests under this
Section 2.5 which Lender receives after 11:00 a.m. (Birmingham, Alabama, time)
shall be deemed received on the next Business Day. Lender’s acceptance of a
request for the making of a new Loan under this Section 2.5 shall be indicated
by its making the Loan requested. With respect to Revolving Loans which are to
be LIR Loans or, if required or permitted under Section 2.3(g), Base Rate Loans,
Lender shall make such Revolving Loans in immediately available funds on the
same Business Day it receives or is deemed to have received the request
therefor.

2.6. Excess Outstandings. Any provision of this Agreement to the contrary
notwithstanding, Lender may, in its sole and absolute discretion, make or permit
to remain outstanding Revolving Loans which are causing or would cause the
Working Capital Obligations to exceed the Revolving Loan Commitment or the
Borrowing Base, and all such excess amounts shall (i) be part of the Obligations
evidenced by the Revolving Note, (ii) bear interest as provided herein, (iii) be
payable ON DEMAND, (iv) be secured by the Collateral, and (v) be entitled to all
rights and security as provided under the Loan Documents.

2.7. Repayment of Loans.

(a) Repayment of Obligations Generally. Borrower shall pay all outstanding
principal amounts and accrued interest under any Note in accordance with the
terms of such Note and this Agreement.

(b) Repayment of Revolving Loans.

(i) Upon the occurrence of a Trigger Event, Borrower shall thereafter (unless
and until otherwise notified by Lender) promptly repay the principal amount of
the Revolving Loans with (and to the extent of) the proceeds of any Collateral
of the type included in the Borrowing Base received by Borrower from time to
time; provided, however, that, to the extent Lender receives and applies such
proceeds in the manner described in, and in accordance with, Section 2.9,
Borrower’s payment obligation under this Section 2.7(b)(i) shall be satisfied
with respect to such proceeds. All payments made pursuant to this subsection
shall be applied in the manner set forth in Section 2.9. All outstanding
principal of the Revolving Loans shall be due and payable on the Revolving Loan
Termination Date.

 

-15-



--------------------------------------------------------------------------------

(ii) Interest accrued on the Revolving Loans shall be due and payable, in
arrears, on (A) the first day of each month (for the immediately preceding
month), computed through the last calendar day of the preceding month whether a
Base Rate Loan or a LIR Loan; and (B) on the Revolving Loan Termination Date.

(c) Repayment of Term Loan.

(i) Borrower shall repay the principal amount of the Term Loan in consecutive
monthly installments, each in an amount equal to $155,555.55 and each due and
payable on the first day of each calendar month, commencing on December 1, 2009.
If not sooner paid, all outstanding principal and interest on the Term Loan
shall be due and payable in full on the Term Loan Maturity Date.

(ii) Interest accrued on the Term Loan shall be due and payable, in arrears, on
(A) the first calendar day of each month for the immediately preceding month,
(B) on the date of any mandatory or optional prepayment of principal of the Term
Loan, and (D) the Term Loan Maturity Date.

(d) Optional Prepayments of Term Loan. From time to time, Borrower may prepay
the principal amount of the Term Loan, in whole or in part, on one Business
Days’ written notice for prepayment of that portion of the Term Loan which
constitutes a Base Rate Loan or a LIR Loan. Each such notice shall be
irrevocable and must be in writing or made telephonically promptly followed by a
confirming writing. Each prepayment of any portion of the Term Loan which
constitutes a Base Rate or LIR Loan shall be in a minimum amount of $100,000.
Lender shall apply each prepayment on the Term Loan first to accrued but unpaid
interest thereon and then to installments of principal in the inverse order of
their maturities. That portion of any prepayment to be applied to principal
shall be applied first to Base Rate Loans, then to LIR Loans.

(e) Mandatory Prepayments of Term Loan. Borrower shall prepay the principal
balance of the Term Loan promptly upon receipt of, and in an amount equal to,
the Net Proceeds in excess of $100,000 received with respect to any real
property or Equipment, except to the extent otherwise permitted under
Section 6.3(b) or Section 7.13(d). Nothing in this subsection constitutes
Lender’s consent to any disposition of any Equipment or real property. Lender
shall apply any payments made under this subsection to any accrued interest on
the Term Loans and then to principal of the Term Loans as determined by Lender
but in the inverse order of the maturities thereof or in such other order
determined by Lender.

2.8. Additional Payment Provisions. Borrower shall pay Lender the amount owing
in respect of any Obligations under the Loan Documents on the terms set forth in
the Loan Documents, or, if no date of payment is otherwise specified in the Loan
Documents, ON DEMAND.

(a) Authorization to Debit. Lender may, without notice to, or the consent of,
Borrower, debit the Operating Account and apply such amounts to the payment of
Obligations which are then due and payable. If at any time there are
insufficient funds in the Operating Account to cover all or any portion of
Obligations which are due and payable, Lender shall have the right at such time,
without notice to, or the consent of, Borrower to (i) make a deemed Revolving
Loan under Section 2.4(a), (ii) debit any Funding Account, Collections Account,
other Deposit Account, or other account over which Lender has Control and apply
such amounts to the payment of Obligations which are then due and payable, or
(iii) both.

(b) Time and Location of Payment. Except for payments made pursuant to
Section 2.9 and 2.4(a)(i), Borrower shall make each payment of principal of and
interest and other Obligations which are due and payable not later than 12:00
noon (Birmingham, Alabama, time) on the date due, without set-off, counterclaim,
or other deduction, in immediately available funds to Lender at its address
referred to in Section 10.4. If any payment of any Obligations shall be due on a
day which is not a Business Day, such payment shall be due and payable the next
Business Day, and interest shall accrue during such time.

(c) Excess Over Borrowing Base. At any time the Working Capital Obligations
exceed the Borrowing Base, Borrower shall immediately pay the amount of such
excess to Lender.

(d) Hedge Agreements Are Independent. Prepayment of any Loans shall not affect
Borrower’s obligation to continue making payments under any Hedge Agreement
between Borrower and Lender or any of its Affiliates, which shall remain in full
force and effect notwithstanding such prepayment, subject to the terms of such
Hedge Agreement.

 

-16-



--------------------------------------------------------------------------------

(e) Capital Requirements; Increased Costs. If (i) the introduction of, or any
change in, or in the interpretation of, any applicable law or (ii) compliance
with any guideline or request from any central bank or comparable agency or
other governmental authority (whether or not having the force of law), has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by
Lender or any Person controlling Lender as a consequence of, or with reference
to, the Revolving Loan Commitment, the Term Loan Commitment, and other
commitments of this type, below the rate which Lender or such other Person could
have achieved but for such introduction, change, or compliance, then within 5
Business Days after Lender’s written demand therefor, Borrower shall pay Lender
from time to time as specified by Lender additional amounts sufficient to
compensate Lender or such other Person for such reduction. Lender’s accounting
of such amounts submitted in writing to Borrower shall be presumed conclusive
absent manifest error. If there is any change in the LIBOR Reserve Requirements,
then Borrower shall, from time to time upon demand by Lender, pay to Lender such
additional amounts as Lender may deem necessary to compensate Lender for any
increased costs resulting from such change. Borrower agrees that Lender’s
determination of such additional amounts and increased costs will be made in
Lender’s sole and absolute discretion and shall be conclusive absent manifest
error.

2.9. Lockboxes; Collections Accounts.

(a) Establishment of Lockboxes. Upon the occurrence of a Trigger Event, Borrower
shall (i) promptly establish and thereafter maintain one or more lockboxes under
Lender’s control and (ii) contemporaneously therewith, direct all of its Account
Debtors to make payments to such lockboxes (or, if made by wire or other
transfer, to a Collections Account).

(b) Collections Accounts. Upon the occurrence of a Trigger Event, all Items or
funds received by Borrower in respect of Accounts or the sale of Inventory or as
Net Proceeds of other Collateral shall be held by Borrower in trust for Lender,
shall not be commingled with Borrower’s funds, and shall be deposited promptly
by Borrower into a Collections Account or forwarded to Lender in the form
received. All such Items and funds shall be the exclusive property of Lender
upon the earlier of the receipt thereof by Lender or by Borrower. Lender shall
promptly process all Items received pursuant to this Section 2.9(b) into each
lockbox and deposit such Items into a Collections Account. Subject to
Section 2.9(c), Lender shall apply available balances from any Item or funds
deposited into a Collections Account pursuant to this Section 2.9(b) to the
payment of Obligations in whatever order Lender shall determine.

(c) Chargebacks. No payment item received by Lender shall constitute payment to
Lender until such item is actually collected by Lender and credited to the
Collections Account; provided, however, that Lender shall have the right to
charge back to the Collections Account (or any other account of Borrower
maintained with Lender) an Item which is returned for inability to collect, plus
accrued interest during the period of Lender’s provisional credit for such item
prior to receiving notice of dishonor.

(d) Power of Attorney; Security Interest; Applicable Fees. Borrower hereby
irrevocably appoints Lender (and any Person designated by Lender) as Borrower’s
attorney-in-fact to indorse Borrower’s name on any Items which come into
Lender’s possession or control, this power being coupled with an interest is
irrevocable so long as any of the Obligations remain outstanding. Such
indorsement by Lender under such power of attorney shall, for all purposes, be
deemed to have been made by Borrower (prior to any subsequent indorsement by
Lender) in negotiation of the Item. In addition to the security interest granted
Lender in Section 3, Borrower hereby grants Lender a security interest in and to
all Items, funds, and balances held in any lockbox, any Funding Account, and any
Collections Account, in each case as Collateral for the Obligations. Borrower
shall pay all of Lender’s standard fees and charges in connection with any
lockboxes, Funding Accounts, and Collections Accounts and the processing of
Items and other transactions relating thereto, as such fees and charges may
change from time to time.

 

-17-



--------------------------------------------------------------------------------

2.10. Letters of Credit.

(a) Issuance of Letters of Credit. Subject to the terms and conditions of this
Agreement, Lender shall from time to time issue, extend, or renew Letters of
Credit for the account of Borrower and its Subsidiaries; provided that
(i) Borrower shall have given Lender not less than 5 Business Days’ written
notice thereof; (ii) Lender shall have no obligation to issue any Letter of
Credit, if (A) doing so would cause (1) the Working Capital Obligations to
exceed the lesser of the Borrowing Base and the Revolving Loan Commitment or
(2) the LC Obligations to exceed $0 or (B) the expiration date of such requested
Letter of Credit would occur after the date specified in clause (a) of the
definition of Revolving Loan Termination Date; and (iii) all other conditions
precedent to the issuance of each such Letter or Credit set forth in this
Agreement shall have been satisfied or waived in writing by Lender. All payments
made by Lender under any Letter of Credit (whether or not Borrower is the
account party) and all fees, commissions, discounts, and other amounts owed or
to be owed to Lender in connection therewith, shall be paid ON DEMAND, unless
(x) Borrower instructs Lender to make a Revolving Loan to pay such amount,
(y) Lender agrees to do so, and (z) sufficient Excess Availability exists to
make such Revolving Loan. All LC Obligations shall be secured by the Collateral.
Borrower shall complete and sign such applications and supplemental agreements
and provide such other documentation as Lender may require in respect to the
issuance and administration of the Letters of Credit. The form and substance of
all Letters of Credit shall be subject to Lender’s approval. Lender may charge
certain fees or commissions for the issuance, handling, renewal or extension of
a Letter of Credit, in addition to the fees payable pursuant to Section 2.11.
Borrower unconditionally guarantees the payment and performance of all
obligations of any Subsidiary with respect to Letters of Credit issued for the
account of such Subsidiary. Upon Lender’s request during the existence of an
Event of Default, Borrower shall immediately deliver to Lender immediately
available funds in an amount equal to 105% of the LC Obligations, which Lender
shall hold as cash collateral for the payment of Obligations related to the
Letters of Credit.

(b) Law Governing Letter of Credit. Each Letter of Credit issued hereunder shall
be governed, as applicable, by (i) the Uniform Customs and Practice for
Documentary Credits International Chamber of Commerce (“ICC”), Publication 500,
or any subsequent revision or restatement thereof adopted by the ICC and in use
by Lender or (ii) the International Standby Practices, ICC Publication No. 590,
or any subsequent revision or restatement thereof adopted by the ICC and in use
by Lender, except to the extent that the terms of such publication would limit
or diminish rights granted to Lender hereunder or in any other Loan Document.

2.11. Fees.

(a) Closing Fee. On the Closing Date, Borrower shall pay Lender a
non-refundable, fully earned closing fee with respect to the Revolving Loan
Commitment in the amount of $20,000.

(b) Reserved.

(c) Reserved.

(d) Letter of Credit Fees. Borrower shall pay to Lender, at such times as Lender
shall require, Lender’s standard fees, commissions, and charges in connection
with Letters of Credit (including, without limitation, with respect to the
initial issuance thereof and any amendments, extensions, or modifications with
respect thereto), as in effect from time to time, and with respect to standby
and commercial Letters of Credit, at the time of issuance of each Letter of
Credit, a fee equal to the Applicable Margin for LIR Loans on the face amount of
the Letter of Credit for the period of time the Letter of Credit will be
outstanding. Borrower agrees that, in all instances in which Lender has invoked
the Default Rate in accordance with Section 2.3(f), Borrower shall pay Lender an
additional issuance fee for each Letter of Credit for the period of time during
which the Default Rate is in effect and such additional issuance fee shall be
payable ON DEMAND.

(e) Field Examinations. Borrower shall pay for all field examinations to the
extent required by Section 6.5.

(f) Reserved.

(g) Method of Calculation; Fees Fully Earned. Unless otherwise expressly
provided, all fees payable hereunder or with respect to any Obligations shall be
calculated on the presumed basis of a year of 360

 

-18-



--------------------------------------------------------------------------------

days, for the actual number of days elapsed. Unless otherwise expressly stated
herein, all fees payable to Lender pursuant to this Agreement or the other Loan
Documents shall be deemed fully earned when they become due and payable and,
once paid, shall be deemed non-refundable, in whole or in part.

2.12. Statement of Account. If Lender provides Borrower with a statement of
account on a periodic basis, each such statement will be binding on Borrower
unless, within 45 days of its receipt, Borrower objects in writing and with
specificity to such statement.

2.13. Termination. Borrower may terminate the Revolving Loan Commitment before
the Revolving Loan Termination Date, in whole but not in part, by giving Lender
10 days prior written notice; provided, however, no termination by Borrower
shall be effective until (a) Lender shall have received cash collateral or an
irrevocable direct-pay letter of credit naming Lender as beneficiary, which
letter of credit shall be in form and substance satisfactory to Lender, be
issued by a bank satisfactory to Lender, and be in an original face amount equal
to 105% of all Obligations which remain contingent (e.g., LC Obligations and
pending indemnification payments) and (b) all other Obligations have been fully
and finally paid and performed. Any notice of termination shall be irrevocable.
Lender may terminate the Revolving Loan Commitment at any time, without notice,
during the existence of an Event of Default.

2.14. USA Patriot Act Notice. To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts.

3. SECURITY AGREEMENT.

3.1. Security Interest.

(a) As security for the full and final payment and performance of the
Obligations, Borrower hereby grants to Lender (for itself and its Affiliates) a
continuing security interest in and to all right, title, and interest of
Borrower in and to the Collateral, whether now owned or hereafter acquired by
Borrower.

(b) Except as expressly required by the Security Agreements or applicable law,
Lender shall have no obligation to (i) exercise any degree of care in connection
with any Collateral in its possession or (ii) take any steps necessary to
preserve any rights in the Collateral or to preserve any rights in the
Collateral against senior or prior parties (which steps Borrower agrees to
take). In any case, Lender shall be deemed to have exercised reasonable care of
the Collateral if Lender takes such steps for the care and preservation of the
Collateral or rights therein as Borrower reasonably requests Lender to take;
provided that Lender’s omission to take any action not requested by Borrower
shall not be deemed a failure to exercise reasonable care. Lender’s segregation
or specific allocation of specified items of Collateral against any of
Borrower’s liabilities shall not waive or affect any Lien against other items of
Collateral or any of Lender’s options, powers, or rights under this Agreement or
otherwise arising.

(c) Lender may at any time after the occurrence and during the continuation of
an Event of Default, with or without notice to Borrower, (i) transfer any of the
Collateral into the name of Lender or the name of Lender’s nominee, (ii) notify
any Account Debtor or other obligor with respect to any of the Collateral to
make payment of any amounts due or to become due thereon directly to Lender, and
(iii) receive and direct the disposition of any proceeds of any Collateral. All
proceeds of Collateral shall be applied in whatever order Lender shall
determine.

(d) Any term or provision of this Agreement or the other Loan Documents to the
contrary notwithstanding, (i) no Account, Instrument, Chattel Paper, or other
obligation or property of any kind due from, owed by, or belonging to, a
Sanctioned Person or (ii) any lease under which the lessee is a Sanctioned
Person shall be Collateral or shall be credited toward the payment of the
Obligations.

(e) Unless otherwise expressly provided in a separate Security Document, the
Collateral shall not include more than 66 2/3% of any voting Equity Interests
(as contemplated in Treas. Reg. Section 1.956-2(c)(2)) issued to Borrower by any
“controlled foreign corporation” (as such term is defined in Section 957 of the
Internal Revenue Code).

 

-19-



--------------------------------------------------------------------------------

3.2. Financing Statements; Fixture Filings; Power of Attorney. Borrower
authorizes Lender to file any financing statements (and other similar filings or
public records or notices relating to the perfection of Liens), fixture filings,
and amendments thereto relating to the Collateral which Lender deems
appropriate, in form and substance required by Lender, and to (a) describe the
Collateral thereon (i) as “all personal property of the debtor,” “all assets,”
or words of similar effect, if appropriate and permitted by applicable law,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or any other applicable law, or (ii) by
specific collateral category and (b) include therein all other information which
is required by Article 9 of the UCC or other applicable law with respect to the
preparation or filing of a financing statement (or other similar filings or
public records or notices relating to the perfection of Liens), fixture filing,
or amendment. Borrower appoints Lender as its attorney-in-fact to perform all
acts which Lender deems appropriate to perfect and to continue perfection of the
Lien granted to Lender under any Security Agreement, including, without
limitation, (x) the filing of financing statements (and other similar filings or
public records or notices relating to the perfection of Liens), fixture filings,
and amendments, (y) at any time that an Event of Default exists, the execution
in Borrower’s name of any agreements providing for Control over any applicable
Collateral, and (z) at any time that Event of Default exists, the indorsement,
presentation, and collection on behalf of Borrower and in Borrower’s name of any
Items or other documents necessary or desirable to collect any amounts which
Borrower may be owed, such power of attorney being coupled with an interest and
is therefore irrevocable. Borrower grants Lender a non-exclusive license and
right to use at any time that an Event of Default exists, without royalty or
other charge, Borrower’s intellectual and other property (including, without
limitation, any licensed intellectual property, unless prohibited by the
enforceable terms of such license) for purposes of advertising any Collateral
for sale, collecting any Accounts, disposing of or liquidating any Collateral,
settling claims, or otherwise exercising any of its rights and remedies under
the Loan Documents (including, without limitation, labels, patents, copyrights,
trade secrets, trade names, trademarks, service marks, product line names,
advertising materials, and any other property of a similar nature). Borrower’s
rights under all licenses and all franchise agreements shall inure to Lender’s
benefit. Borrower shall be liable for any and all expense incurred in connection
with Lender’s exercising its rights under this Section 3.2.

3.3. Entry. Borrower (for itself and on behalf of its Subsidiaries) irrevocably
consents to any act by Lender or its agents in entering upon any premises for
the purposes of either (a) inspecting any Collateral, whether or not a Default
or Event of Default exists, or (b) taking possession of any Collateral at any
time that an Event of Default exists. Borrower waives, as to Lender and its
agents, any now existing or hereafter arising claim based upon trespass or any
similar cause of action for entering upon any premises where Collateral may be
located.

3.4. Other Rights. Without limiting any Credit Party’s obligations under the
Loan Documents, Borrower authorizes Lender from time to time (a) to (i) take
from any party and hold additional Collateral or Guaranty for the payment of the
Obligations or any part thereof, (ii) exchange, enforce, or release such
Collateral or Guaranty or any part thereof, and (iii) release or substitute any
indorser or Guarantor or any party who has granted Lender any security interest
in any property as security for the payment of the Obligations or any part
thereof or any party in any way obligated to pay the Obligations or any part
thereof, and (b) during the existence of any Event of Default, to direct the
manner of the disposition of the Collateral and the enforcement of any
indorsements, guaranties, letters of credit, or other security or Supporting
Obligations relating to the Obligations or any part thereof as Lender in its
sole and absolute discretion may determine.

3.5. Accounts. After the occurrence and during the continuation of any Event of
Default, Lender may contact any Account Debtor (a) to ensure such Account Debtor
is directing payments on Borrower’s Accounts to a lockbox or a Collections
Account (as applicable), (b) to direct such Account Debtor to make payment
directly to Lender, a lockbox, or a Collections Account, and (c) to notify such
Account Debtor of the existence of Lender’s Liens under the Security Agreements.

3.6. Waiver of Marshaling. Borrower hereby waives any right it may have to
require marshaling of its assets.

 

-20-



--------------------------------------------------------------------------------

3.7. Control; Further Assurances. Borrower will, at its expense, cooperate with
Lender in (a) obtaining Control of, or Control agreements with respect to,
Collateral for which Control or a Control agreement is required for perfection
of Lender’s security interest under the UCC and (b) perfecting Lender’s Lien in
the Collateral.

4. CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT.

4.1. Conditions Precedent to Initial Loans. In addition to any other requirement
set forth in this Agreement, Lender shall not be required to fund any Loan or
make any other extensions of credit hereunder unless and until the following
conditions shall have been satisfied, in the sole opinion of Lender and its
counsel:

(a) Execution and Delivery of Documents. Each Credit Party and each other party
to any Loan Document, as applicable, shall have executed and delivered each of
the following documents, each of which shall be in form and substance
satisfactory to Lender:

(i) This Agreement;

(ii) The Revolving Note and the Term Note;

(iii) Each Guaranty required by Lender;

(iv) All deposit account control agreements, securities account control
agreements, and commodities account control agreements required by Lender;

(v) A Collateral Disclosure Certificate duly completed by Borrower;

(vi) A Landlord Agreement from the owner/lessor of Borrower’s leased business
premises located 10065 Cortez Boulevard, Brooksville, Florida 34613;

(vii) A Certificate Regarding Purchase Documents, executed by an officer of
Borrower;

(viii) A Collateral Assignment of Rights and Sums Due Under Purchase Agreement,
executed by an officer of Borrower, together with an Acknowledgement of
Collateral Assignment of Rights and Sums Due Under Purchase Agreement, executed
by Seller;

(ix) A complete and final payoff letter from any Lender whose outstanding Debt
is to be paid in full with the proceeds of the initial Loans;

(x) A fully executed Telephone Instruction Letter;

(xi) A secretary’s certificate (or substantively similar document acceptable to
Lender) for each Credit Party which shall include, either directly or by
incorporated attachments, (A) certifications as to the incumbency of each of
such Credit Party’s officers, together with specimen signatures of those of
those officers who will have the authority to execute documents on behalf of
such Credit Party; (B) true and complete copies of (1) such Credit Party’s
articles or certificate of incorporation, organization, or formation; (2) such
Credit Party’s bylaws, operating agreement, partnership agreement or other
constitutional documents; and (3) resolutions of the appropriate governing body
or board authorizing the transaction contemplated herein; and (C) certifications
as to such other matters as Lender may require;

(xii) The legal opinion of each Credit Party’s legal counsel addressed to
Lender, which is reasonably satisfactory in both form and substance to Lender in
Lender’s sole and reasonable discretion;

(xiii) A copy of Seller’s legal counsel opinion letter being delivered in
connection with the MDS Acquisition which contains language which is reasonably
satisfactory in both form and substance to Lender in Lender’s sole and
reasonable discretion entitling Lender to rely on such legal opinion as if it
were addressed to Lender;

 

-21-



--------------------------------------------------------------------------------

(xiv) A Borrowing Base Certificate duly completed by Borrower, together with all
supporting statements, schedules, and reconciliations as required by Lender; and

(xv) All additional opinions, documents, certificates, and other assurances that
Lender or its counsel may reasonably require.

(b) Supporting Documents and Other Conditions. Borrower shall cause to be
delivered to Lender the following documents (each of which must be in form and
substance satisfactory to Lender) and shall satisfy the following conditions:

(i) Good standing certificates (or certificates of similar import and substance)
for each Credit Party from the state or other jurisdiction in which such Credit
Party was incorporated, organized, or formed and from each state or other
jurisdiction in which such Credit Party is authorized to do business, each of
which shall be certified by the appropriate official of each such jurisdiction;

(ii) UCC searches and other Lien searches showing no existing security interests
in or Liens on the Collateral (other than Permitted Liens acceptable to Lender);

(iii) Certificates of, evidence of, copies of all policies of, and other
documents regarding the insurance required by Section 6.3, together with a
lender’s loss payable endorsement as required by Section 6.3;

(iv) UCC financing statements (and other similar filings or public records or
notices relating to the perfection of Liens) and, if applicable, certificates of
title covering the Collateral shall duly have been recorded or filed in the
manner and places required by law to establish, preserve, protect, and perfect
the interests and rights created or intended to be created by the Security
Agreements, and all taxes, fees, and other charges in connection with the
execution, delivery, and filing of the Security Agreements and the financing
statements (and any other similar filings or public records or notices relating
to the perfection of Liens) shall have been paid;

(v) All collateral and field exams required by Lender shall have been completed;

(vi) Lender shall be satisfied in all respects with Borrower’s capital structure
(both before and after giving effect to the transactions contemplated in this
Agreement and the other Loan Documents) and the terms of Borrower’s and its
Subsidiaries’ debt and equity;

(vii) Satisfactory evidence of payment of all fees due and reimbursement of all
costs incurred by Lender, and evidence of payment to other parties of all fees
or costs which any Credit Party is required under the Loan Documents to pay by
the date of the initial Loan or Letter of Credit;

(viii) There shall be no litigation in which any Credit Party or Subsidiary is a
party defendant, which Lender determines may have a Material Adverse Effect;

(ix) Lender shall have received Borrower and its Subsidiaries’ financial
statements for the Fiscal Year ending on or about December 31, 2008 and for the
Fiscal Quarter ending on or about June 30, 2009, together with such other
financial reports and information concerning such Persons as Lender shall
request;

(x) Lender shall have received Projections for Borrower for Fiscal Years 2009
and 2010, prepared on an annual basis; and

(xi) Lender shall have determined that, after giving effect to, the Loans to be
made on the Closing Date and the payment of all fees and closing costs incurred
on or prior to the Closing Date, Excess Availability shall not be less than an
amount equal to $2,500,000.

 

-22-



--------------------------------------------------------------------------------

4.2. Conditions Precedent to Each Loan and Letter of Credit. In addition to any
other requirements set forth in this Agreement, Lender shall not be required to
fund any Loan or issue any Letter of Credit (including those made or issued on
the Closing Date) unless and until each of the following conditions shall have
been satisfied, in Lender’s sole opinion, and each request for a Loan (whether
or not a written Notice of Borrowing is required) or issuance of a Letter of
Credit shall be deemed to be a representation that all such conditions have been
satisfied:

(a) Notice of Borrowing; Letter of Credit Request. If required by this Agreement
or by Lender, Borrower shall have delivered to Lender a Notice of Borrowing (for
the making of Loans) or a request for the issuance of a Letter of Credit (in
accordance with Section 2.10), together with, in each case, such other
information Lender may request;

(b) No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the making or issuance of the requested Loan or
Letter of Credit;

(c) Correctness of Representations. All representations and warranties made to
Lender by any Credit Party in any Loan Document or otherwise in writing shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of date of the requested
Loan or Letter of Credit;

(d) No Material Adverse Effect. There shall have been no change which could have
a Material Adverse Effect on any Credit Party or Subsidiary of Borrower since
the date of the most recent financial statements of such Person delivered to
Lender from time to time;

(e) Limitations Not Exceeded. Any making or issuance of any requested Revolving
Loan or Letter of Credit would not cause the Working Capital Obligations to
exceed the lesser of the Revolving Loan Commitment and the Borrowing Base; and

(f) Further Assurances. Each Credit Party shall have delivered such further
documentation or assurances as Lender may reasonably require.

5. REPRESENTATIONS AND WARRANTIES.

To induce Lender to enter into this Agreement and to make the Loans or extend
credit as provided for herein, Borrower makes the following representations and
warranties, all of which shall survive the execution and delivery of the Loan
Documents. Unless otherwise specified, such representations and warranties shall
be deemed made as of the date hereof and as of the date of each request for a
Loan or extension of credit hereunder:

5.1. Valid Existence and Power. Borrower and each Subsidiary is a corporation,
limited liability company, or limited partnership, as applicable, duly
incorporated, organized, or formed, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation, organization, or formation
and is duly qualified or licensed to transact business in all places where the
failure to be so qualified could reasonably be likely to have a Material Adverse
Effect. Each of Borrower and each other Person which is a party to any Loan
Document (other than Lender) has the power to make and perform the Loan
Documents executed by it and all Loan Documents will constitute the legal,
valid, and binding obligations of such Person, enforceable in accordance with
their respective terms, subject only to bankruptcy and similar laws affecting
creditors’ rights generally. Borrower is organized under the laws of the
jurisdiction set forth in the Collateral Disclosure Certificate and has not
changed the jurisdiction of its organization within the 5 years preceding the
date hereof except as disclosed in the Collateral Disclosure Certificate.

5.2. Authority. The execution, delivery, and performance thereof by Borrower and
each other Person (other than Lender) executing any Loan Document have been duly
authorized by all necessary actions of such Person, and do not and will not
violate any provision of law or regulation, or any writ, order, or decree of any
Governmental Entity or any provision of the governing instruments of such
Person, and do not and will not, with the passage of time or the giving of
notice, result in a breach of, or constitute a default or require any consent
under, or result in the creation of any Lien upon any property or assets of such
Person pursuant to, any law, regulation, instrument, or agreement to which any
such Person is a party or by which any such Person or its respective properties
may be subject, bound, or affected.

 

-23-



--------------------------------------------------------------------------------

5.3. Financial Condition. Other than as disclosed in financial statements
delivered to Lender on or before the Closing Date or on Schedule 5.3, attached
hereto and made a part hereof, none of Borrower, any Subsidiary, or (to the
knowledge of Borrower) any Guarantor has any material direct or contingent
obligations or liabilities or any material unrealized or anticipated losses from
any commitments of such Person. As of the Closing Date, all material operating
and capital leases under which Borrower, any Subsidiary, or (to the knowledge of
Borrower) any Guarantor is lessee are disclosed in the financial statements
delivered to Lender on or before the Closing Date or on Schedule 5.3. All
financial statements from time to time delivered to Lender by Borrower shall
have been prepared in accordance with GAAP and fairly present the financial
condition of such Person as of the date thereof. Borrower is not aware of any
material adverse fact (other than facts which are generally available to the
public and not particular to Borrower, such as general economic trends)
concerning the condition (financial or otherwise) or future prospects of
Borrower or any Subsidiary or any Guarantor which has not been fully disclosed
to Lender, including any material adverse change in the operations or financial
condition of such Person since the date of the most recent financial statements
delivered to Lender. Each Credit Party is Solvent and, after consummation of the
transactions set forth in this Agreement and the other Loan Documents, will be
Solvent.

5.4. Litigation. Except as disclosed on Schedule 5.4, attached hereto and made a
part hereof, there are no suits or proceedings pending or, to Borrower’s
knowledge, threatened by or before any Governmental Entity against or affecting
Borrower, any Subsidiary or (to Borrower’s knowledge) any Guarantor, or their
respective assets, which if adversely determined could reasonably be expected to
have a Material Adverse Effect.

5.5. Agreements, Etc. Neither Borrower nor any Subsidiary is a party to any
agreement or instrument or subject to any order or decree of any Governmental
Entity or any charter or other corporate restriction, materially adversely
affecting its business, assets, operations, or condition (financial or
otherwise), nor is any such Person in default in the performance, observance, or
fulfillment of any of the obligations, covenants, or conditions contained in any
agreement or instrument to which it is a party, or any law, regulation, decree,
order, or the like to which it is subject.

5.6. Authorizations. All authorizations, consents, approvals, and licenses
required under applicable law for the ownership or operation of the property
owned or operated by Borrower or any Subsidiary or for the conduct of any
business in which it is engaged have been duly issued and are in full force and
effect, and it is not in default, nor has any event occurred which with the
passage of time or the giving of notice, or both, would constitute a default,
under any of the terms or provisions of any part thereof, or under any order,
decree, ruling, regulation, closing agreement or other decision or instrument of
any Governmental Entity having jurisdiction over such Person, which default
would have a Material Adverse Effect on such Person. Except as noted herein, no
approval, consent or authorization of, or filing or registration with, any
governmental commission, bureau or other regulatory authority or agency is
required with respect to the execution, delivery or performance of any Loan
Document.

5.7. Title. Each of Borrower and each Subsidiary has good title to all of the
assets shown in its financial statements free and clear of all Liens, except
Permitted Liens. Borrower alone has full ownership rights in all Collateral.

5.8. Collateral.

(a) The security interests granted to Lender herein and pursuant to any other
Security Agreement (a) constitute and, as to subsequently acquired property
included in the Collateral covered by the Security Agreement, will constitute,
security interests under the UCC entitled to all of the rights, benefits, and,
if perfected, priorities provided by the UCC and (b) are and, as to such
subsequently acquired Collateral, will be fully perfected, superior, and prior
to the rights of all third persons, now existing or hereafter arising, upon the
filing of a UCC-1 financing statement (with respect to all Collateral which may
be perfected by the filing of a UCC-1 financing statement). All of the
Collateral is intended for use solely in Borrower’s business.

(b) Schedule 5.8(b) sets forth all of the Credit Parties’ insurance policies in
effect as of the Closing Date and sets forth as to each such policy (as
applicable) the type of insurance provided by such policy,

 

-24-



--------------------------------------------------------------------------------

the underwriter thereof, the maximum coverage provided thereunder, the
deductible applicable thereto, and a brief description of any non-customary term
as set forth therein. Each of such policies is currently in effect and all
premiums thereon have been paid to date.

(c) All of the Marks (as defined in the Collateral Disclosure Certificate) which
are material to the operation of Borrower’s business as currently conducted are
shown in Schedule 3 of the Collateral Disclosure Certificate. All of the
copyrights which are material to the operation of Borrower’s business as
currently conducted are shown in Schedule 4 of the Collateral Disclosure
Certificate. All of the Patents (as defined in the Collateral Disclosure
Certificate) which are material to the operation of Borrower’s business as
currently conducted are shown in Schedule 5 of the Collateral Disclosure
Certificate.

5.9. Jurisdiction of Organization; Location. The jurisdiction in which each of
Borrower and each Subsidiary is organized, the chief executive office of
Borrower and each Subsidiary, the office where Borrower’s and each Subsidiary’s
books and records are located, all of Borrower’s and each Subsidiary’s other
places of business, and any other places where any Collateral (other than
Inventory in-transit) is kept, are all correctly and completely indicated in the
Collateral Disclosure Certificate. The Collateral (other than Inventory
in-transit) is located and shall at all times be kept and maintained only at a
Permitted Location. No Collateral is attached or affixed to any real property so
as to be classified as a Fixture unless Lender has otherwise agreed in writing.
Borrower has not changed it legal status or the jurisdiction in which it is
organized or moved its chief executive office within the 5 years preceding the
Closing Date, other than as set forth in the applicable Collateral Disclosure
Certificate).

5.10. Taxes. Borrower and each Subsidiary have filed all Federal and state
income and other tax returns which are required to be filed, and have paid all
taxes as shown on said returns and all taxes, including withholding, FICA, and
ad valorem taxes, shown on all assessments received by it to the extent that
such taxes have become due. Neither Borrower nor any Subsidiary is subject to
any Federal, state, or local tax Liens nor has such Person received any notice
of deficiency or other official notice to pay any taxes. Borrower and each
Subsidiary have paid all sales and excise taxes payable by it.

5.11. Labor Law Matters.

(a) No goods or services have been or will be produced by Borrower or any
Subsidiary in violation of any applicable labor laws or regulations or any
collective bargaining agreement or other labor agreements or in violation of any
minimum wage, wage-and-hour or other similar laws or regulations.

(b) Except as set forth on Schedule 5.11, no Borrower or any Subsidiary is party
to or bound by any collective bargaining agreement, management agreement, or
consulting agreement. There are no material grievances, disputes, or
controversies with any union or other organization of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages, or demands for collective bargaining.

5.12. Accounts. Each Account, Instrument, Chattel Paper, and other writing
constituting any portion of the Collateral (a) is genuine and enforceable in
accordance with its terms except for such limits thereon arising from bankruptcy
and similar laws relating to creditors’ rights; (b) is not subject to any
deduction or discount (other than as stated in the invoice and disclosed to
Lender in writing), defense, set-off, claim, or counterclaim of a material
nature against Borrower except as to which Borrower promptly notified Lender in
writing; (c) is not subject to any other circumstances that would impair the
validity, enforceability or amount of such Collateral except as to which
Borrower promptly notified Lender in writing; (d) arises from a bona fide sale
of goods or delivery of services in the ordinary course and in accordance with
the terms and conditions of any applicable purchase order, contract or
agreement; (e) is free of all Liens; and (f) is for a liquidated amount maturing
as stated in the invoice therefor. That portion of any Account included in any
Notice of Borrowing, Borrowing Base Certificate, report, or other document as an
Eligible Account meets all the requirements of an Eligible Account set forth
herein.

5.13. Judgment Liens. Neither Borrower nor any Subsidiary, nor any of their
respective assets, are subject to any unpaid judgments (whether or not stayed)
or any judgment Liens in any jurisdiction, in each case, (a) which were not
disclosed to Lender in writing on or before the Closing Date or (b) of which
Borrower has not given notice to Lender in accordance with Section 6.4.

 

-25-



--------------------------------------------------------------------------------

5.14. Corporate Structure.

(a) As of the date hereof, Schedule 5.14, attached hereto and made a part
hereof, sets forth (i) the correct name of each Subsidiary and its jurisdiction
of organization; (ii) the name of each of Borrower’s Affiliates (including,
without limitation, any joint ventures) and the nature of the affiliation; and
(iii) the number and type or class of all issued and outstanding Equity
Interests of MDS.

(b) Borrower has good title to all of the Equity Interests it purports to own of
each of its Subsidiaries, free and clear in each case of any Lien other than
Permitted Liens. All such Equity Interests have been duly issued and are fully
paid and non-assessable. Since the date of the last audited financial statements
of Borrower and its Subsidiaries delivered to Lender, Borrower has not made, or
obligated itself to make, any Restricted Payment, except as otherwise permitted
hereunder. Except as set forth on Schedule 5.14, there are no outstanding
options to purchase, or any rights or warrants to subscribe for or acquire, or
any commitments or agreements to issue or sell, or any Equity Interests or
obligations convertible into, or any powers of attorney relating to, Equity
Interests issued by Borrower or any of its Subsidiaries.

(c) As of the Closing Date, the number and type or class of all issued and
outstanding Equity Interests of Transcend and each of its Subsidiaries (other
than MDS) has not materially changed from the most recent 10-Q filed by
Transcend with the U.S. Securities and Exchange Commission.

5.15. Deposit Accounts. Borrower and its Subsidiaries have no Deposit Accounts
other than (a) on the Closing Date, those listed in the Collateral Disclosure
Certificate and (b) after the Closing Date, those permitted by Section 7.15.

5.16. Environmental. Except as disclosed on Schedule 5.16, attached hereto and
made a part hereof, and except for ordinary and customary amounts of solvents,
cleaners and similar materials used in the ordinary course of Borrower’s or a
Subsidiary’s business and in strict compliance with all Environmental Laws, none
of Borrower, any Subsidiary, or, to Borrower’s knowledge, any current or
previous owner or operator of any real property currently owned or operated by
Borrower or a Subsidiary, has generated, stored, or disposed of any Regulated
Material on any portion of such property, or transferred any Regulated Material
from such property to any other location in violation of any applicable
Environmental Laws. Except as disclosed on Schedule 5.16, no Person (other than
Borrower or a Subsidiary) has generated, stored or disposed of any Regulated
Material on any portion of the real property currently owned or operated by
Borrower or any Subsidiary, and, except for ordinary and customary amounts of
solvents, cleaners and similar materials used in the ordinary course of
Borrower’s or a Subsidiary’s business and in strict compliance with all
Environmental Laws, no Regulated Material is now located on such property.
Except as disclosed on Schedule 5.16, each of Borrower and its Subsidiaries is
in full compliance with all applicable Environmental Laws and neither Borrower
nor any Subsidiary has been notified of any action, suit, proceeding, or
investigation which calls into question compliance by Borrower or any Subsidiary
with any Environmental Laws or which seeks to suspend, revoke or terminate any
license, permit, or approval necessary for the generation, handling, storage,
treatment, or disposal of any Regulated Material.

5.17. ERISA. If requested by Lender, Borrower has furnished to Lender true and
complete copies of the latest annual report required to be filed pursuant to
Section 104 of ERISA, with respect to each Plan, and no ERISA Termination Event
with respect to any Plan has occurred and is continuing. None of Borrower or its
Subsidiaries has any unfunded liability with respect to any such Plan.

5.18. Investment Company Act. None of Borrower or its Subsidiaries is an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

5.19. Insider. Borrower is not, and no Person having “control” (as that term is
defined in 12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant thereto)
of Borrower is, an “executive officer,” “director,” or “principal shareholder”
(as those terms are defined in 12 U.S.C. § 375(b) or in regulations promulgated
pursuant thereto) of Lender, of a bank holding company of which Lender is a
subsidiary, or of any subsidiary of a bank holding company of which Lender is a
subsidiary.

 

-26-



--------------------------------------------------------------------------------

5.20. Sanctioned Persons; Sanctioned Countries. None of Borrower, its
Subsidiaries, or its Affiliates (a) is a Sanctioned Person or (b) does business
in a Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC. Borrower will not use the
proceeds of any extension of credit hereunder to fund any operation in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Country.

5.21. Compliance with Covenants; No Default. Borrower is, and upon the making of
the initial extensions of credit on the Closing Date will be, in compliance with
all of the covenants hereof. No Default is in existence, and the execution,
delivery, and performance of the Loan Documents and the making of the initial
extensions of credit on the Closing Date will not cause a Default.

5.22. Full Disclosure. Each Credit Party has disclosed to Lender each fact and
circumstance which such Credit Party knows or should know and which, by itself
or together with any other fact disclosed or undisclosed, could reasonably be
expected to have Material Adverse Effect. No Loan Document or any other
agreement, document, certificate, or statement delivered by a Credit Party or a
Subsidiary to Lender contains any untrue statement of a material fact or omits
to state any material fact which is known or which should be known by such
Person necessary to keep the other statements from being misleading.

5.23. Reserved.

5.24. Collateral Disclosure Certificates. All information set forth in the
Collateral Disclosure Certificates is true and correct as of the date thereof.

5.25. Operating and Capital Leases. Schedule 5.25, attached hereto and made a
part hereof, sets forth (a) each operating and capital lease to which Borrower
or any Subsidiary is a party as a lessee and which requires aggregate rentals of
greater than $250,000 per year; (b) the name of the lessor, (c) a summary of the
rental terms thereof, and (d) a brief description of the property leased
thereunder.

6. AFFIRMATIVE COVENANTS OF BORROWER.

Borrower covenants and agrees that from the date hereof until the full and final
payment and performance of the Obligations and the termination of this
Agreement, Borrower and each Subsidiary:

6.1. Use of Loan Proceeds. Shall use the proceeds of the Loans and any Letters
of Credit only in accordance with the uses permitted by Section 2 and shall
furnish Lender all evidence it may require with respect to such uses.

6.2. Maintenance of Business and Properties. Shall at all times
(a) (i) maintain, preserve, and protect all Collateral and the remainder of its
property used or useful in the conduct of its business, (ii) keep the same in
good repair, working order, and condition, and (iii) make, or cause to be made,
all material needful and proper repairs, renewals, replacements, betterments,
and improvements thereto so that the business carried on in connection therewith
may be conducted properly and in accordance with standards generally accepted in
businesses of a similar type and size and (b) maintain and keep in full force
and effect all licenses and permits necessary to the proper conduct of its
business.

6.3. Insurance.

(a) Shall (i) maintain (A) such liability insurance, workers’ compensation
insurance, business interruption insurance, and casualty insurance in amounts
equal to the greater of (1) such amounts that may be required by law, (2) such
amounts that are customary and usual for prudent businesses in its industry and
(3) such amounts as may be reasonably required by Lender from time to time and
(B) any other insurance that may be reasonably required by Lender and
(ii) insure and keep insured all Collateral and other properties with

 

-27-



--------------------------------------------------------------------------------

insurance companies reasonably acceptable to Lender. All property, casualty, and
hazard insurance policies covering any Collateral shall be in amounts reasonably
acceptable to Lender, shall name and directly insure Lender pursuant to one or
more lender loss payable endorsements acceptable to Lender, and shall not be
terminable except upon 30 days’ written notice to Lender. All policies of
liability insurance shall be in amounts acceptable to Lender and shall name
Lender as an additional insured thereunder pursuant to one or more endorsements
in form and substance satisfactory to Lender. On or before the Closing Date and
thereafter on an annual basis (or at such other more frequent intervals as
Lender may request from time to time), Borrower shall furnish Lender copies of
all such policies (or summaries thereof, if requested by Lender) and evidence of
insurance in the form of an Acord Form 27 with respect to casualty and property
insurance and an Acord Form 25 with respect to liability insurance.

(b) If any of Borrower’s real property or Equipment suffers a casualty or is
condemned by a Governmental Entity (each, a “Loss”), all Net Proceeds of such
Loss in excess of $100,000 shall be paid over to Lender for application to the
Obligations, unless Lender otherwise agrees in writing. If Lender does otherwise
agree in writing, Borrower may apply the Net Proceeds of any such casualty or
condemnation to the repair, restoration, or replacement of the assets suffering
such Loss, so long as (i) such repair, restoration, or replacement is completed
within 180 days after the date of such Loss (or such longer period of time
agreed to in writing by Lender), (ii) while such repair, restoration, or
replacement is underway, all of such Net Proceeds are on deposit with Lender in
a separate Deposit Account over which Lender has exclusive Control, and
(iii) such Loss did not cause an Event of Default. If an Event of Default occurs
pursuant to which Lender exercises its rights to accelerate the Obligations as
provided in Section 9.2 or the Obligations are automatically accelerated or such
repair, restoration, or replacement is not completed within 180 days of the date
of such Loss (or such longer period of time agreed to in writing by Lender),
Lender may immediately and without notice to any Person apply all of such Net
Proceeds to the Obligations, regardless of any other prior agreement regarding
the disposition of such Net Proceeds.

6.4. Certain Notices. Shall provide Lender immediate notice of (a) the
occurrence of a Default and what action (if any) Borrower is taking to correct
the same; (b) any litigation involving an amount at issue in excess of $250,000
or changes in existing litigation or any judgment against it or its assets in
excess of $250,000; (c) any damage or loss to property in excess of $250,000;
(d) any notice from taxing authorities as to claimed deficiencies or any tax
lien or any notice relating to alleged ERISA violations; (e) any Reportable
Event, as defined in ERISA; (f) any rejection, return, offset, dispute, loss, or
other circumstance in an amount equal to or greater than $250,000 or otherwise
having a Material Adverse Effect on any Collateral; (g) the cancellation or
termination of, or any default under, any Material Agreement; (h) any
acceleration of the maturity of any Debt of any Credit Party or the occurrence
or existence of any event or circumstances which gives the holder of such Debt
the right to accelerate; and (i) any loss or threatened loss of material
licenses or permits.

6.5. Inspections of Books and Records and Field Examinations; Appraisals;
Physical Inventories. Shall permit Lender and its agents to conduct inspections,
verifications (of accounts and otherwise), appraisals, and field examinations of
the Collateral and such Person’s other property and books and records during
normal business hours at such times and with such frequency as Lender may
request from time to time, with (a) when no Default or Event of Default is in
existence, reasonable notice thereof and (b) when any Default or Event of
Default is in existence, no notice thereof. Borrower shall pay the cost of such
inspections, verifications, appraisals, and field examinations; provided, the
cost of field examinations shall not exceed $950 per examiner per day, plus
Lender’s and its agents’ actual out-of-pocket expenses; provided further that,
so long as no Default or Event of Default has occurred during a given Fiscal
Year, Borrower shall not be required to pay or reimburse Lender for the cost of
more than one field examination during such Fiscal Year (it being understood
that such limitation does not restrict Lender from conducting additional field
examinations during any Fiscal Year at its own expense).

6.6. Financial Information. Shall maintain books and records in accordance with
GAAP and shall furnish to Lender the following periodic financial information:

(a) Periodic Borrowing Base Information. Within 20 days of the end of each month
(and more frequently if required by Lender), a completed Borrowing Base
Certificate in the form of Exhibit 6.6(a), attached hereto and made a part
hereof (each, a “Borrowing Base Certificate”). Borrower shall attach the
following to each Borrowing Base Certificate, which shall be certified by
Borrower’s chief financial officer or president to be

 

-28-



--------------------------------------------------------------------------------

accurate and complete and in compliance with the terms of the Loan Documents:
(i) a report in form and substance satisfactory to Lender listing (A) all
Accounts of Borrower as of the last day of such month, (B) the amount and age of
each Account on an original invoice date aging basis, (C) if required by Lender,
the name and mailing address of each Account Debtor, (D) all Accounts which do
not constitute Eligible Accounts, and (E) such other information as Lender may
require (each, an “Accounts Receivables Report”); (ii) a report listing (A) all
of Borrower’s accounts payable, (B) the number of days which have elapsed since
the original date of invoice of such accounts payable, (C) the name and address
of each Person to whom such accounts payable are owed, and (D) such other detail
Lender may request (each, an “Accounts Payable Report”); and (iii) each other
report as Lender may from time to time require in its sole and reasonable
discretion, each prepared with respect to such periods and with respect to such
information and reporting as Lender may request. Notwithstanding the foregoing,
Borrower shall not be required to deliver a completed Borrowing Base Certificate
at any time that the outstanding balance of Revolving Loans is $0; provided that
Borrower shall not be entitled to request Revolving Loans during any month that
a completed Borrowing Base Certificate has not been timely delivered unless a
completed Borrowing Base Certificate is delivered in advance of or concurrently
with such request.

(b) Interim Statements. Within 45 days after the end of each Fiscal Quarter,
(i) a consolidated balance sheet of Borrower and its Subsidiaries at the end of
that period and a consolidated income statement and statement of cash flows for
such period (and for the portion of the Fiscal Year ending with such period),
together with all supporting schedules, setting forth in comparative form the
figures for the same period of the preceding Fiscal Year and (ii) a report
reconciling (A) Borrower’s Accounts as set forth in the Accounts Receivable
Report attached to the Borrowing Base Certificate to (B) the Borrower’s
aggregate Accounts set forth in the financial statements delivered to Lender
pursuant hereto (which shall be based upon Borrower’s general ledger). The
foregoing statements and reports shall be certified by Borrower’s chief
financial officer as true and correct and fairly representing the financial
condition of Borrower and its Subsidiaries and that such statements are prepared
in accordance with GAAP, except without footnotes and subject to normal year-end
audit adjustments.

(c) Annual Statements. Within 120 days after the end of each Fiscal Year, a
detailed audited financial report of Borrower and its Subsidiaries containing a
consolidated balance sheet at the end of such period and a consolidated income
statement and statement of cash flows for such period, setting forth in
comparative form the figures for the preceding Fiscal Year, together with all
supporting schedules and footnotes, and containing an unqualified audit opinion
of independent certified public accountants acceptable to Lender that the
financial statements were prepared in accordance with GAAP.

(d) Compliance and No Default Certificate. Together with each report required by
subsections (b) and (c), a compliance certificate in the form of Exhibit 6.6(d),
attached hereto and made a part hereof, and a certificate of Borrower’s
president or chief financial officer certifying that no Default then exists or,
if a Default exists, the nature and duration thereof and Borrower’s intention
with respect thereto. Each such compliance certificate will be accompanied by a
spreadsheet showing Borrower’s calculations of all financial covenants, which
must be of such detail as requested by Lender from time to time. Borrower shall
also cause Borrower’s independent auditor (if applicable) to submit to Lender,
together with its audit report, a statement that, in the course of conducting
such audit, it discovered no circumstances which it believes would result in a
Default or, if it discovered any such circumstances, the nature and duration
thereof.

(e) Auditor’s Management Letters. Promptly upon receipt thereof, copies of each
report submitted to Borrower by independent public accountants in connection
with any annual, interim, or special audit made by them of the Borrower’s books
including, without limitation, each report submitted to Borrower concerning its
accounting practices and systems and any final comment letter submitted by such
accountants to management in connection with Borrower’s annual audit.

(f) Statements of Guarantors. With respect to any Guarantor who is an
individual, (i) such Guarantor’s detailed annual financial statement, including
a balance sheet (including all contingent liabilities) as of the end of such
annual period and a statement of income for such annual period, all in form and
substance satisfactory to Lender and delivered to Lender within thirteen months
after the date of the most recent financial statement delivered to Lender and
(ii) a copy of such Guarantor’s personal Federal income tax returns, delivered
to Lender within 15 days of the date on which such returns are filed. With
respect to any Guarantor which is not an individual, a detailed audited
financial report of Guarantor and its Subsidiaries containing a consolidated
balance

 

-29-



--------------------------------------------------------------------------------

sheet at the end of that period and a consolidated income statement and
statement of cash flows for that period, setting forth in comparative form the
figures for the preceding fiscal year, together with all supporting schedules
and footnotes, and containing an unqualified audit opinion of independent
certified public accountants acceptable to Lender that the financial statements
were prepared in accordance with GAAP, all delivered to Lender within 90 days
after each of such Guarantor’s fiscal years. Guarantor shall obtain such written
acknowledgments from Guarantor’s independent certified public accountants as
Lender may request permitting Lender to rely on such annual financial
statements.

(g) Other Information. Such other information reasonably requested by Lender
from time to time concerning the business, properties, or financial condition of
the Credit Parties and their respective Subsidiaries.

(h) Projections. Within 45 days following the commencement of each Fiscal Year,
Projections for such Fiscal Year.

(i) Customer List. Within 30 days following the commencement of each Fiscal
Year, or more frequently if requested by Lender, Borrower shall provide Lender
with a listing of all of the Credit Parties’ customers and their names and
addresses as of the end of the immediately preceding Fiscal Year or as of such
other date requested by Lender.

(j) Collateral Disclosure Certificate. Within 30 days following the commencement
of each Fiscal Year, Borrower shall, and shall cause each other Person who has
executed and delivered a Collateral Disclosure Certificate to, execute and
deliver a Collateral Disclosure Certificate with then-current information. The
proper disclosure of any information in any Collateral Disclosure Certificate
shall not, in and of itself, constitute any waiver of any Default or Event of
Default which may otherwise exist.

6.7. Maintenance of Existence and Rights. Shall preserve and maintain its legal
existence, authorities to transact business, rights and franchises, trade names,
patents, trademarks, and permits to the extent that the failure to do so in any
instance would have a Material Adverse Effect.

6.8. Payment of Taxes, Etc. Shall pay before delinquent all of its Debts and
taxes, except to the extent such taxes are being Properly Contested or (other
than with respect to income, withholding, or FICA taxes) do not exceed $1,000
individually or in the aggregate and are promptly paid upon Borrower obtaining
knowledge of such delinquency.

6.9. Reserved.

6.10. Compliance; Hazardous Materials. Shall strictly comply with all laws,
regulations, ordinances, and other legal requirements, including, without
limitation, ERISA, all securities laws, and all laws relating to hazardous
materials and the environment. Unless approved in writing by Lender, neither
Borrower nor any Subsidiary shall engage in the storage, manufacture,
disposition, processing, handling, use, or transportation of Regulated
Materials, whether or not in compliance with Environmental Laws, except for
ordinary and customary amounts of solvents, cleaners and similar materials used
in the ordinary course of Borrower’s or a Subsidiary’s business and in strict
compliance with all Environmental Laws. Borrower shall promptly report to Lender
any notices of any violations of such laws or regulations received from any
Governmental Entity, along with Borrower’s proposed corrective action as to such
violation.

6.11. Further Assurances. Shall (a) promptly execute and deliver to the Lender,
or cause to be executed and delivered to the Lender, all such further documents,
agreements, and instruments, and (b) take such further action, in each case in
compliance with or for the accomplishment of the covenants and agreements of the
Credit Parties’ in this Agreement and the other Loan Documents, all as may be
necessary or appropriate in connection herewith or therewith and as may be
reasonably requested by Lender.

 

-30-



--------------------------------------------------------------------------------

6.12. Covenants Regarding Collateral.

(a) Shall use the Collateral only in the ordinary course of its business and
will not permit the Collateral to be used in violation of any applicable law or
policy of insurance;

(b) Shall defend the Collateral against all claims and demands of all Persons,
except for Permitted Liens;

(c) Shall obtain and deliver to Lender such Third Party Agreements as Lender may
reasonably request from time to time (with it being understood that the failure
for whatever reason to obtain any such Third Party Agreements shall not in any
way limit Lender’s right to institute Reserves);

(d) Shall promptly deliver to Lender all Items, Instruments, Chattel Paper,
Investment Property in the form of certificated securities, and, if requested by
Lender, Documents which constitute Collateral, in each case appropriately
indorsed to Lender’s order;

(e) Shall not create any Electronic Chattel Paper without first granting Lender
Control thereof pursuant to such measures as Lender shall request;

(f) Shall promptly notify Lender of any patents, trademarks, or copyrights to
which Borrower or a Subsidiary acquires title or rights after the Closing Date
and any license agreements entered into after the Closing Date by Borrower or
any Subsidiary authorizing Borrower or such Subsidiary to use any third party’s
patents, trademarks, or copyrights;

(g) Shall give Lender at least 30 days written notice before using any trade,
assumed, or fictitious name not already disclosed in the Collateral Disclosure
Certificate and shall use all trade, assumed, or fictitious names in accordance
with all applicable laws;

(h) Shall promptly notify Lender of the existence of any Commercial Tort Claims
which arise after the Closing Date and shall provide Lender with such
information, and otherwise take such action with respect to such Commercial Tort
Claims, as is reasonably necessary for Lender to perfect its security interest
thereon; and

(i) Within three Business Days after Lender’s request made during the existence
of an Event of Default, shall deliver to Lender the original certificates of
title in its possession or similar title documents in its possession for all of
such Person’s owned vehicles and Equipment which are subject to certificate of
title or similar statutes (as contemplated in Section 9-311 of the UCC) and take
such further actions from time to time as Lender requests for purposes of
perfecting Lender’s security interest in and to such vehicles and Equipment;

6.13. Reserved.

6.14. Post-Closing Matters. On or before December 1, 2009, Borrower shall have
delivered to Lender:

(a) An executed Landlord Agreement in form and substance reasonably satisfactory
to Lender in its sole and reasonable discretion with respect to the leased
premises of MDS located at 101 Lake Forest Boulevard, Gaithersburg, Maryland;

(b) Evidence satisfactory to Lender in its sole and reasonable discretion of the
transfer and assignment to Transcend as the lessee thereunder of that certain
Office Building Lease, dated May 17, 1993, by and between Professional Equity
Limited Partnership and Seller;

(c) Evidence filed in the Court of Common Please of Stark County, Ohio
satisfactory to Lender in its sole and reasonable discretion of the satisfaction
in full of the judgment recorded in the Court of Common Pleas of Stark County,
Ohio against DeVenture Global Partners, Inc. in favor of the State of Ohio
Department of Taxation in the amount of $7,355.41 (the “Ohio Judgment”);

 

-31-



--------------------------------------------------------------------------------

(d) Evidence satisfactory to Lender in its sole and reasonable discretion of the
release of the Writ of Fieri Facias recorded on October 15, 2008 in Fulton
County, Georgia in favor of The City of Atlanta, Georgia (the “Fulton County Fi
Fa”); and

(e) A copy of the UCC-3 Termination Statement, in the form previously approved
by Lender, recorded with the Ohio Secretary of State with respect to UCC-1
Financing Statement number OH00120166398 naming The Huntington National Bank as
secured party and DeVenture Global Partners, Inc. as debtor (the “Huntington
Financing Statement”).

Notwithstanding any other provision of this Agreement to the contrary, no
Default or Event of Default shall be deemed to exist prior to December 1, 2009,
solely by reason of (1) the appearance of the Ohio Judgment in the public
records of the Court of Common Pleas of Stark County, Ohio, (2) the appearance
of the Fulton County Fi Fa in the public records of Fulton County, Georgia, or
(3) the appearance of the Huntington Financing Statement in the UCC records of
the Ohio Secretary of State.

7. NEGATIVE COVENANTS OF BORROWER.

Borrower covenants and agrees that from the date hereof and until the full and
final payment and performance of all Obligations and the termination of this
Agreement, Borrower and each Subsidiary:

7.1. Debt. Shall not create or permit to exist any Debt, including any
guaranties or other contingent obligations, except the following (“Permitted
Debt”):

(a) The Obligations;

(b) Endorsement of Items for collection in the ordinary course of business;

(c) Debts which are payable to suppliers and other trade creditors and were
incurred in the ordinary course of business, on ordinary and customary trade
terms;

(d) Purchase money Debt (which, for the avoidance of doubt, shall not include
accounts payable) incurred to purchase Equipment; provided that the amount of
such Debt shall not at any time (i) exceed the purchase price of the Equipment
purchased or (ii) exceed in aggregate principal amount at any time outstanding
for Borrower and its Subsidiaries $250,000;

(e) Subordinated Debt in an aggregate principal amount at any time outstanding
for Borrower and its Subsidiaries not to exceed $250,000;

(f) Debt listed in Schedule 7.1, attached hereto and made a part hereof, to the
extent such Debt exists as of the Closing Date and is not otherwise permitted by
this Section 7.1, together with any Debt incurred in any refinancing or renewal
thereof (each, a “Refinancing”), so long as the principal amount of such
Refinancing is not greater than the existing principal amount of such Debt, the
effective, all-in rate of interest rate to such Refinancing (including any
applicable margin or spread thereto) is no greater than the effective, all-in
rate of interest applicable to such Debt, the principal amount of such
Refinancing does not amortize more quickly than the amortization applicable to
such Debt, the maturity date of such Refinancing is no sooner than 180 days
after the date specified in clause (a) of the definition of “Revolving Loan
Termination Date,” and the covenants, representations, warranties, and events of
default related to such Refinancing are no more rigorous or onerous as to the
Credit Party thereto than those existing in connection with such Debt;

(g) Debt of any Subsidiary to Borrower or another Subsidiary;

(h) Any Debt incurred under any Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with a counterparty
reasonably acceptable to Lender;

(i) Permitted Seller Debt; or

 

-32-



--------------------------------------------------------------------------------

(j) Any Debt secured by a Lien of the type described in Subsection 7.2(i) or
(j), the principal amount of which, together with the principal amount of Debt
permitted pursuant to Section 7.1(d), shall not exceed $250,000.

7.2. Liens. Shall not create or permit or suffer to exist any Liens on any of
its property except the following (“Permitted Liens”):

(a) Liens securing the Obligations;

(b) Liens for taxes, assessments, and charges or levies instituted or levied by
any Governmental Entity (but not including any Lien imposed pursuant to ERISA or
any Environmental Law) which are not yet due and payable or which are being
Properly Contested;

(c) The claims of Third Parties arising out of operation of law so long as the
obligations secured thereby are not past due or are being Properly Contested;

(d) Liens existing in respect of deposits or pledges made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
social security, and similar laws;

(e) Judgment and other similar non-tax Liens arising in connection with court
proceedings, but only to the extent and for so long as (i) the execution or
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal; (ii) the validity or amount of the claims secured thereby are being
Properly Contested; and (iii) such Liens do not, in the aggregate, materially
detract from the value of the assets of the Person whose assets are subject to
such Lien or materially impair the use thereof in the operation of such Person’s
business;

(f) Liens securing purchase money Debt incurred solely to purchase Equipment,
but only to the extent such Liens attach only to the Equipment purchased and
secure no more than the purchase price therefor;

(g) Liens in favor of a consignor of Goods consigned to Borrower (as consignee),
but only to the extent such Lien arises on account of Section 9-103(d) of the
UCC;

(h) Liens listed in Schedule 7.2, attached hereto and made a part hereof, to the
extent such Liens exist as of the Closing Date and are not otherwise permitted
by this Section 7.2;

(i) Liens existing on any specific fixed asset of any Person at the time such
Person becomes a Subsidiary or is merged or consolidated with Transcend in
connection with a Permitted Acquisition, so long as such Lien is not created in
contemplation of such event; or

(j) Liens existing on any specific fixed asset prior to the acquisition thereof
by Borrower or a Subsidiary pursuant to a Permitted Acquisition, so long as such
Lien is not created in contemplation of such acquisition.

7.3. Restricted Payments; Payments on Subordinated Debt.

(a) Shall not make any Restricted Payment, except that any Subsidiary may pay
dividends to Borrower or another Subsidiary wholly-owned by Borrower.

(b) Borrower or any Subsidiary may make payments of principal on Subordinated
Debt, but only to the extent each such payment is expressly permitted under the
terms of the subordination agreement related thereto.

 

-33-



--------------------------------------------------------------------------------

(c) Borrower or any Subsidiary may make payments of interest on Subordinated
Debt, but only to the extent each such payment is expressly permitted under the
terms of the subordination agreement related thereto.

7.4. Loans and Other Investments. With respect to any Person, shall not (a) make
or permit to exist any advances or loans to such Person which, when aggregated
with all outstanding advances and loans of Borrower to all Persons at such time,
would exceed $100,000, (b) guarantee or become contingently liable, directly or
indirectly, in connection with the obligations, leases, Equity Interests, or
dividends or distributions of such Person, (c) own, purchase, or make any
commitment to purchase any Equity Interests, bonds, notes, debentures, or other
securities of, or any interest in such Person, or (d) make any capital
contributions to such Person (all of which are sometimes collectively referred
to herein as “Investments”), except for (i) purchases of direct obligations of
the Federal Government; (ii) deposits in commercial banks; (iii) commercial
paper of any U.S. corporation having the highest ratings then given by the
Moody’s Investors Services, Inc. or Standard & Poor’s Corporation; (iv) existing
investments in Subsidiaries; (v) endorsement of negotiable Instruments for
collection in the ordinary course of business; (vi) advances to employees for
business travel and other expenses incurred in the ordinary course of business
which do not at any time exceed in the aggregate $250,000; (vii) any Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes with a counterparty reasonably acceptable to Lender; and
(viii) Permitted Acquisitions.

7.5. Change in Business; Activities Covered by Insurance.

(a) Shall not enter into any business which is substantially different from the
business in which it is engaged on the Closing Date unless such business is
incidental or ancillary to Borrower’s business or to medical transcription
services generally.

(b) Shall not (i) undertake any business or other activity which is not insured
by such the policies of insurance required by Section 6.3 or (ii) permit or
undergo any changes in its business and related activities which could result in
the termination, revocation, ineffectiveness, or unenforceability of any of such
policies of insurance.

7.6. Accounts. (a) Shall not sell, assign, or discount any of its Accounts,
Chattel Paper, or Instruments other than the discount of promissory notes in the
ordinary course of business for collection; (b) shall not create or accept any
Account, Instrument, Chattel Paper or other obligation of any kind due from or
owed by a Sanctioned Person or own any Chattel Paper in the form of a lease
where (i) the lessee thereunder is a Sanctioned Person and (ii) such Chattel
Paper is Collateral; and (c) shall promptly notify Lender in writing of (i) any
discount, set-off, or other deductions not shown on the face of an invoice
relating to any Account involving an amount in excess of 20% of such Account’s
face value and (ii) any dispute over an Account involving an amount in excess of
20% of such Account’s face value; and (d) any information relating to a material
adverse change in any Account Debtor’s financial condition or ability to pay its
obligations or an Account Debtor’s status as a Sanctioned Person.

7.7. Transactions with Affiliates. Shall not, in the ordinary course of business
or otherwise, (a) directly or indirectly purchase, acquire, lease, or license
any property from any Affiliate, (b) sell, transfer, lease, or license any
property to any Affiliate, (c) pay any management, consulting, or similar fees
to any Affiliate (it being understood that this limitation shall not affect
compensation paid in the ordinary course of business to officers or employees
who are Affiliates), or (d) otherwise deal with any Affiliate, other than
(i) where such Affiliate is a Subsidiary and a Credit Party, (ii) transactions
described on Schedule 7.7, attached hereto and made a part hereof, and
(iii) transactions on arms’-length terms which are no less favorable to the
Borrower or such Subsidiary than would exist if the parties thereto were not
Affiliates and for which Lender has received prior written notice.

7.8. No Change in Name, Offices, or Jurisdiction of Organization; Trade Names;
Removal of Collateral. Shall not (a) change its legal name or the jurisdiction
in which it is organized, (b) conduct business under any trade name, assumed
name, or fictitious name which was not listed in its Collateral Disclosure
Certificate as of the Closing Date, (c) unless it shall have given 30 days
advance written notice thereof to Lender, change the location of its chief
executive office or other office where books or records are kept, (c) locate its
chief executive office or keep its books and records in any jurisdiction other
than in a state within the United States of America or the District of Columbia,
(c) amend, restate, or modify its articles or certificate of incorporation,
organization, formation, or

 

-34-



--------------------------------------------------------------------------------

limited partnership in any manner which would be contrary to the terms and
conditions of this Agreement or the other Loan Documents or in any manner which
could reasonably be expected to have a Material Adverse Effect, or (d) permit
any Inventory or other tangible Collateral (other than Inventory in-transit) to
be located at any location other than a Permitted Location.

7.9. No Sale, Leaseback. Shall not enter into any sale-and-leaseback or similar
transaction.

7.10. Margin Stock. Shall not use any proceeds of the Loan to purchase or carry
any margin stock (within the meaning of Regulation U of the Board of Governors
of Federal Reserve System) or extend credit to others for the purpose of
purchasing or carrying any margin stock.

7.11. Tangible Collateral. Shall not, except to the extent otherwise permitted
herein or as otherwise permitted by Lender in writing, (a) allow any Collateral
to be commingled with, or become an Accession to or part of, any property of any
other Person or (b) allow any Collateral to become a Fixture.

7.12. Subsidiaries. Shall not, except to the extent consented to by Lender in
writing, (a) acquire or form any Subsidiary except in connection with Permitted
Acquisitions, (b) cause or permit any Subsidiary to dissolve, voluntarily or
involuntarily if such dissolution would have a Material Adverse Effect, or
(c) permit any Subsidiary to issue any Equity Interests except to its parent.

7.13. Liquidation, Mergers, Consolidations, and Dispositions of Assets; Good
Standing. Shall not (a) merge, reorganize, consolidate, or amalgamate with any
Person (other than (i) a merger of MDSI with and into Transcend, with Transcend
being surviving entity, and (ii) mergers of Subsidiaries acquired pursuant to,
or formed in connection with, Permitted Acquisitions into Transcend where
Transcend is the surviving entity); (b) liquidate, wind up its affairs or
dissolve itself except in the case of Subsidiaries to the extent permitted
pursuant to Section 7.12(b); (c) acquire by purchase, lease, or otherwise any of
the assets of any Person, except for (1) Permitted Acquisitions and (2) the
acquisition of inventory and equipment (to the extent not prohibited hereunder)
in the ordinary course of business; (d) sell, transfer, lease, or otherwise
dispose of any of its assets, except for the sale of Inventory in the ordinary
course of business, the voluntary termination of Hedge Agreements to which
Borrower or such Subsidiary is a party and the disposition of Equipment which,
in the aggregate during any 12-month period, has a fair market or book value,
whichever is more, of $100,000 or less; (e) sell or dispose of any Equity
Interests in any Subsidiary, whether in a single transaction or in a series of
related transactions; (f) change its Federal Employer Identification Number; or
(g) fail to remain in good standing and qualified to transact business as a
foreign entity in any state or other jurisdiction in which it is required to be
qualified to transact business as a foreign entity and in which the failure to
do so could reasonably be expected to have a Material Adverse Effect.

7.14. Change of Fiscal Year or Accounting Methods. Shall not change its Fiscal
Year (provided that MDS or any Subsidiary acquired pursuant to, or formed in
connection with, a Permitted Acquisition shall be permitted to change its Fiscal
Year to be concurrent with the Fiscal Year of Transcend) or its accounting
methods. As of the Closing Date, Transcend’s fiscal year ends on or about
December 31 of each year, and MDS’s fiscal year ends on or about March 31 of
each year.

7.15. Deposit Accounts. Shall not open or maintain any Deposit Accounts except
for (a) Deposit Accounts with Lender; (b) Deposit Accounts listed in the
Collateral Disclosure Certificate; (c) Deposit Accounts which are not with
Lender but which are subject to Lender’s Control on terms satisfactory to
Lender; and (d) such other Deposit Accounts as shall be necessary for payroll,
petty cash, local trade payables, and other occasional needs of Borrower;
provided that the aggregate balance of any Deposit Accounts which are not
subject to Lender’s Control on terms acceptable to Lender may not at any time
exceed $100,000 without Lender’s prior written consent; provided further that
the restrictions contained in this Section 7.15 shall not apply to MDS until
December 1, 2009. Borrower shall maintain its primary Deposit Account and cash
management Deposit Accounts with Lender. All Deposit Accounts maintained with
Lender shall be deemed to be under Lender’s Control.

7.16. Material Agreements. Shall not amend, restate, supplement, or otherwise
modify any Material Agreement without Lender’s prior written consent if such
modification, amendment, restatement or supplementation would materially
increase or decrease any parties’ obligations thereunder in a manner that could
reasonably be expected to have a Material Adverse Effect.

 

-35-



--------------------------------------------------------------------------------

8. OTHER COVENANTS OF BORROWER.

8.1. Definitions. As used in this Agreement:

(a) “Cash Flow Leverage Ratio” means, at any time of determination and for any
period, (i) the sum of (A) Funded Debt for such period, plus (B) the net present
value of Borrower’s capital leases that are in existence during such period
divided by (ii) EBITDA for such period;

(b) “EBITDA” means, for any period of determination and without duplication, the
sum of (i) consolidated net income of Borrower and its Subsidiaries for such
period (computed without regard to any extraordinary items of gain or loss),
plus (ii) to the extent included in the calculation of revenue in computing
consolidated net income for such period, the sum of (A) interest expense,
(B) income tax expense, (C) depreciation and amortization, (D) non-cash
deductions related to stock compensation plans under FASB 123R minus
(iii) non-cash gains;

(c) “Fixed Charges” means, at any time of determination and for any period, the
sum of (i) cash interest payments paid in such period, plus (ii) the current
portion of scheduled principal amortization on Funded Debt coming due in the
next 12 months as of the end of the most recent Fiscal Quarter, plus
(iii) unfinanced Capital Expenditures in such period, plus (iv) rent with
respect to operating leases, plus (vi) the greater of (A) cash taxes paid by
Borrower in such period (without the benefit of any refunds) and (B) income tax
expense for such period, net of any operating loss carryforward used during such
period.

(d) “Fixed Charge Coverage Ratio” means, at any time of determination and for
any period, the ratio of (i) EBITDA for such period to (ii) Fixed Charges for
such period.

(e) “Funded Debt” means, at any time of determination and without duplication,
(i) Debt for borrowed funds, (ii) Debt evidenced by notes, bonds, debentures, or
other instruments (other than checks drawn in the ordinary course of business),
(iii) the principal component of all capital leases; (iv) all Debt that is
secured by a Lien, (v) Debt for the deferred payment by one year or more of any
purchase money obligation, and (vi) any Debt which constitutes Subordinated
Debt;

(f) “Leverage Ratio” means, at the end of any applicable Fiscal Quarter, the
ratio of Funded Debt to EBITDA;

(g) “Total Liabilities” means, at any time of determination, all of Borrower’s
liabilities, including capitalized leases and all reserves for deferred taxes
and other deferred sums, appearing on the liabilities side of Borrower’s balance
sheet, determined in accordance with GAAP applied on a consistent basis; and

(h) “Tangible Net Worth” means, at any time of determination, (i) the total
assets appearing on the asset side of Borrower’s balance sheet, determined in
accordance with GAAP applied on a consistent basis, minus (ii) Total
Liabilities, minus (iii) the aggregate amount owed to Borrower by any officers,
holders of Equity Interests issued by, or other Affiliates of Borrower, minus
(iv) the aggregate amount of any intangible assets of Borrower including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and deferred or prepaid loan fees.

8.2. Financial Covenants. Borrower covenants and agrees that, from the date
hereof and until the full and final payment and performance of all Obligations
and the termination of this Agreement, Borrower shall comply with each of the
following covenants:

(a) Fixed Charge Coverage Ratio. As of the end of each Fiscal Quarter ending
after the Closing Date, the Fixed Charge Coverage Ratio for the 4 Fiscal
Quarters then ending shall equal or exceed 1.50 to 1.00.

(b) Tangible Net Worth. Borrower shall, at the end of each month, have a
Tangible Net Worth equal to or greater than $1,000,000.

 

-36-



--------------------------------------------------------------------------------

(c) Cash Flow Leverage Ratio. As of the end of each Fiscal Quarter ending after
the Closing Date, the Cash Flow Leverage Ratio shall not exceed 2.00 to 1.00.

(d) Leases. Borrower shall not, and shall not permit its Subsidiaries to, incur,
create, or assume any direct or indirect liability for the payment of rent or
otherwise under any lease or rental arrangement (excluding capitalized leases),
if immediately thereafter the sum of lease or rental payments to be made by
Borrower and its Subsidiaries during any consecutive 12-month period (for such
lease or rental arrangement and all other of Borrower’s and its Subsidiaries’
lease and rental arrangements) would exceed $500,000.

9. DEFAULT.

9.1. Events of Default. Each of the following shall constitute an Event of
Default:

(a) Borrower shall fail to pay when due any principal of or interest on any
Note, any fee or other amounts due to Lender hereunder or any other Loan
Document, or (except as provided in (b) and (c) below) any other Obligations; or

(b) Borrower shall default on the performance of any agreement, covenant, or
obligation contained in Section 6.1, 6.4, 6.5, 6.6(a), 6.9, 6.12, 6.14 or
Sections 7 or 8;

(c) Borrower shall default on the performance of any agreement, covenant, or
obligation contained in Subsections 6.6(b) or 6.6(c) and shall fail to cure such
default within 5 days of such performance being due; or

(d) Borrower or any other party to any Loan Document (other than Lender) shall
default on the performance of any other agreement, covenant, or obligation
contained in this Agreement or such Loan Document not provided for elsewhere in
this Section 9 and the breach of such agreement, covenant, or obligation shall
not have been cured to Lender’s satisfaction within 15 days after the sooner to
occur of (i) any Senior Officer’s receipt of notice of such breach from Lender
or (ii) the date on which such failure or neglect first became known to any
Senior Officer; provided, however, that such notice and opportunity to cure
shall not apply in the case of any default on an agreement, covenant, or
obligation which is not capable of being cured at all or within such 15-day
period or which was a willful and knowing breach by Borrower or such other
party; or

(e) Any representation or warranty made by Borrower or any other party to any
Loan Document (other than Lender) in this Agreement or any other Loan Document,
or in any certificate or report furnished in connection with this Agreement or
any other Loan Document, shall prove to have been untrue or incorrect in any
material respect when made; or

(f) Borrower, any Subsidiary, or any Guarantor shall default in any obligation
which (i) is owed to Lender or any of Lender’s Affiliates and (ii) arose under
any agreement other than a Loan Document, but only if such default was not cured
within any applicable cure period provided for in such agreement; or

(g) Borrower, any Subsidiary, or any Guarantor shall fail to make any payment in
respect of outstanding Debt (other than the Obligations) having an aggregate
outstanding principal amount in excess of $250,000 or more when due after the
expiration of any applicable grace period, or any event or condition shall occur
which results in the acceleration of the maturity of such Debt (including,
without limitation, any required mandatory prepayment or “put” of such Debt to
any such Person) or enables (or, with the giving of notice or passing of time or
both, would enable) the holders of such Debt or a commitment related to such
Debt (or any Person acting on such holders’ behalf) to accelerate the maturity
thereof or terminate any such commitment before its normal expiration
(including, without limitation, any required mandatory prepayment or “put” of
such Debt to such Person); or

(h) Borrower or any Subsidiary or any Guarantor shall (i) voluntarily dissolve,
liquidate, or terminate operations or apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee, or
liquidator of such Person or of all or of a substantial part of its assets,
(ii) admit in writing its

 

-37-



--------------------------------------------------------------------------------

inability, or be generally unable, to pay its debts as the debts become due,
(iii) make a general assignment for the benefit of its creditors, (iv) commence
a voluntary case under the Federal Bankruptcy Code (as now or hereafter in
effect), (v) file a petition seeking to take advantage of any other law relating
to bankruptcy, insolvency, reorganization, winding-up, or composition, or
adjustment of debts, (vi) fail to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
under Bankruptcy Code, or (vii) take any corporate action for the purpose of
effecting any of the foregoing; or

(i) An involuntary petition or complaint shall be filed against Borrower or any
Subsidiary or any Guarantor seeking bankruptcy relief or reorganization or the
appointment of a receiver, custodian, trustee, intervenor, or liquidator of
Borrower or any Subsidiary or any Guarantor, of all or substantially all of its
assets, and such petition or complaint shall not have been dismissed within 60
days of the filing thereof; or an order, order for relief, judgment, or decree
shall be entered by any competent Governmental Entity approving or ordering any
of the foregoing actions; or

(j) A judgment of more than $250,000 in excess of insurance coverage therefor
(as provided by an underwriter acceptable to Lender, where such underwriter has
agreed in writing to pay such judgment, and for which the deductible does not
exceed $250,000 shall be rendered against Borrower or any Subsidiary or any
Guarantor and shall remain undischarged, undismissed, and unstayed for more than
10 days or there shall occur any levy upon, or attachment, garnishment, or other
seizure of, any portion of the Collateral or other assets of Borrower, any
Subsidiary, or any Guarantor in excess of $250,000 by reason of the issuance of
any tax levy, judicial attachment, garnishment, or levy of execution; or

(k) Any Guarantor shall repudiate, revoke, or attempt to revoke any Guaranty, in
whole or in part; or

(l) Loss, theft, damage, or destruction of any material portion of the
Collateral for which there is either no insurance coverage or for which, in
Lender’s reasonable opinion, there is insufficient insurance coverage; or

(m) Borrower shall be excluded or suspended from participation in the Medicare
program or from providing services to health care providers that participate in
the Medicare program.

9.2. Remedies. During the existence of any Default, Lender may, without notice
to Borrower and at its option, refuse to make Loans, issue Letters of Credit, or
make other extensions of credit to Borrower. During the existence of any Event
of Default, Lender may at its option take any or all of the following actions:

(a) Lender may declare any or all Obligations (other than Obligations under any
Hedge Agreements between Borrower and Lender or any Affiliate of Lender, all of
which shall be due in accordance with and governed by the provisions of said
Hedge Agreements) to be immediately due and payable (if not earlier demanded)
(provided, that, upon the occurrence of any Event of Default described in
Sections 9.1(h) or 9.1(i), all Obligations shall automatically become
immediately due and payable), terminate its obligation to make Loans and other
extensions of credit to Borrower, bring suit against Borrower to collect the
Obligations, exercise any remedy available to Lender hereunder or at law, and
take any action or exercise any remedy provided herein or in any other Loan
Document or under applicable law.

(b) Without waiving any of its other rights hereunder or under any other Loan
Document, Lender shall have all rights and remedies of a secured party under the
UCC (and the Uniform Commercial Code of any other applicable jurisdiction) and
such other rights and remedies as may be available hereunder, under other
applicable law, or pursuant to contract. If requested by Lender, Borrower will
promptly assemble the Collateral and make it available to Lender at a place
designated by Lender. Borrower agrees that any notice by Lender of the sale or
disposition of the Collateral or any other intended action hereunder, whether
required by the UCC or otherwise, shall constitute reasonable notice to Borrower
if the notice is mailed to Borrower by regular or certified mail, postage
prepaid, at least 5 days before the action to be taken. The proceeds realized
from the sale or other disposition of any Collateral shall be applied in
accordance with Section 2.9. Each Credit Party shall be liable for any
deficiencies in the event the proceeds of the disposition of the Collateral do
not satisfy the Obligations in full.

 

-38-



--------------------------------------------------------------------------------

(c) Lender may demand, collect, and sue for all amounts owed pursuant to
Accounts, General Intangibles, Chattel Paper, Instruments, or Documents or for
proceeds of any Collateral (either in Borrower’s name or Lender’s name at
Lender’s option), with the right to enforce, compromise, settle, or discharge
any such amounts.

(d) Borrower hereby grants Lender a worldwide, non-exclusive, and royalty-free
license to use solely during the existence of an Event of Default Borrower’s
trademarks, service marks, and trade names for purposes of invoicing and
collecting Accounts and otherwise disposing of or liquidating Collateral.

9.3. Receiver. In addition to any other remedy available to it, Lender shall
have the absolute right, during the existence of an Event of Default, to seek
and obtain the appointment of a receiver to take possession of and operate
and/or dispose of the business and assets of Borrower.

9.4. Deposits; Insurance. Borrower (a) authorizes Lender to, during the
existence of an Event of Default, collect and apply against the Obligations when
due any refund of insurance premiums or any insurance proceeds payable on
account of the loss or damage to any Collateral and (b) irrevocably appoints
Lender as its attorney-in-fact to endorse any check or draft or take other
action necessary to obtain such funds.

10. MISCELLANEOUS.

10.1. No Waiver, Remedies Cumulative. No failure or delay on the part of Lender
to exercise any right under this Agreement, any other Loan Document, or
applicable law shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and are in addition to any other remedies provided by applicable law,
any Loan Document, or otherwise.

10.2. Survival of Representations. All representations and warranties made in
this Agreement and the other Loan Documents shall survive the making of any
extension of credit hereunder and the delivery of any Note and shall continue in
full force and effect until the full and final payment and performance of the
Obligations and the termination of this Agreement.

10.3. Indemnity By Borrower; Expenses. In addition to all other Obligations, the
obligations and liabilities described in this Section 10.3 shall constitute
Obligations and shall be in addition to, and cumulative of, any other
indemnification provisions set forth in any other Loan Document. Borrower agrees
to defend, protect, indemnify, and hold harmless Lender and its Affiliates and
all of their respective officers, directors, employees, attorneys, consultants,
and agents from and against any and all losses, damages, liabilities,
obligations, penalties, fines, fees, costs, and expenses (including, without
limitation, reasonable attorneys’ and paralegals’ fees, costs and expenses, and
fees, costs and expenses for investigations and experts) incurred by such
indemnitees, whether before or from and after the Closing Date, as a result of
or arising from or relating to (a) all legal, accounting, appraisal, consulting,
and other fees, costs, and expenses incurred by Lender or any of its Affiliates
in connection with their due diligence effort (including, without limitation,
public records searches, recording fees, examinations, and investigations of the
properties of the Credit Parties or any of their Subsidiaries and their
respective operations), negotiation, preparation, execution, performance of any
of the Loan Documents or of any document executed in connection with the
transactions contemplated hereby or thereby, perfection of Lender’s Liens in the
Collateral, maintenance of the Loans by Lender, and any and all amendments,
modifications, and supplements of any of the Loan Documents, or work-out or
restructuring of the Obligations; (b) any suit, investigation, action, or
proceeding by any Person (other than Borrower), whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any Person under any
statute, regulation, or common law principle, arising from or in connection with
Lender’s making extensions of credit or furnishing funds to Borrower under this
Agreement; (c) Lender’s preservation, administration, and enforcement of its
rights under the Loan Documents and applicable law, including, without
limitation, (i) all fees, costs of collection, attorneys’ fees actually incurred
and expenses of, or advances by, Lender which Lender pays or incurs (A) in
discharge of obligations of any Credit Party, (B) to inspect, repossess, remove,
transport, deliver, protect, store, preserve, complete, collect, store, sell or
otherwise dispose of any Collateral, or (C) in connection with the appointment
and administration of any receiver; (ii) the administration of and actions
relating to any Collateral, this Loan Agreement or the other Loan Documents and
the transactions contemplated hereby and thereby, including any actions taken to
perfect or maintain priority of Lender’s Liens on

 

-39-



--------------------------------------------------------------------------------

any Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (iii) subject to Section 6.5, each inspection, audit, field
examination, or appraisal with respect to Borrower, any Guarantor, or any of
their Subsidiaries, whether prepared by Lender’s personnel or a third party; and
(d) attorneys’ fees actually incurred of counsel for Lender incurred in
connection therewith, whether any suit is brought or not and whether incurred at
trial or on appeal; (e) any civil penalty or fine assessed by OFAC against
Lender or any Affiliate of Lender and all reasonable costs and expense
(including, without limitation, attorneys’ fees actually incurred) incurred in
connection with defense thereof by Lender or such Affiliate, as a result of
Lender’s making extensions of credit hereunder, the acceptance of payments due
under the Loan Documents or any Hedge Agreement between Borrower and Lender or
any of its Affiliates, acceptance of Collateral, or providing of any Bank
Product; (f) any matter relating to the financing transactions contemplated by
the Loan Documents or by any document executed in connection with the
transactions contemplated thereby, other than for such loss, damage, liability,
obligation, penalty, fee, cost or expense arising from such indemnitee’s gross
negligence or willful misconduct; (g) any liability for payment of any state
documentary stamp taxes, intangible taxes, or similar taxes (including interest
or penalties, if any) which may now or hereafter be determined to be payable in
respect to the execution, delivery, or recording of any Loan Document or the
making of any Loan, whether originally thought to be due or not, and regardless
of any mistake of fact or law on the part of Lender (or its counsel) or
Borrower, any Guarantor, or any of their Subsidiaries with respect to the
applicability of such tax; and (h) any payment made by Lender or any of its
Affiliates with respect to any taxes or other amount payable by Borrower, any
Guarantor, or any of their Subsidiaries required to be paid by the terms of this
Agreement or any other Loan Agreement and which may be reasonably necessary to
protect or preserve any Collateral or the applicable Credit Party’s or Lender’s
interests therein.

Borrower’s obligation for indemnification and reimbursement for all of the
foregoing losses, damages, liabilities, obligations, penalties, fees, costs, and
expenses of Lender or any of its Affiliates shall be part of the Obligations,
shall be secured by the Collateral, shall be due and payable by Borrower ON
DEMAND, and shall be chargeable against Borrower’s Operating Account and
Borrower’s loan account in the manner provided in, and pursuant to the terms of,
Section 2.4(a) and Section 2.8(a) (provided, however, that Lender shall have no
obligation to debit the Operating Account for such amount or charge Borrower’s
loan account for such amounts), and shall survive termination of this Agreement.

10.4. Notices. Any notice or other communication hereunder or under the Notes to
any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, facsimile with receipt
confirmed, or registered or certified United States mail with return receipt and
unless otherwise provided herein shall be deemed to have been given or made when
delivered, telegraphed, faxed or, if sent via United States mail, when receipt
therefor is signed by the receiver, postage prepaid, addressed to the party at
its address specified below (or at any other address that the party may
hereafter specify to the other parties in writing):

 

Lender:    Regions Bank    One Glenlake Parkway    Suite 400    Atlanta, GA
30328    Fax: 770-481-4395    Attn: Transcend Services Loan Administration
Borrower:    Transcend Services, Inc.    One Glenlake Parkway    Suite 1400   
Atlanta, GA 30328    Fax: 678-808-0601    Attn: Lance Cornell, Chief Financial
Officer

10.5. Governing Law. This Agreement and the other Loan Documents shall be deemed
contracts made under the laws of the Jurisdiction and shall be governed by and
construed in accordance with the laws of the Jurisdiction (excluding its
conflict of laws provisions if such provisions would require application of the
laws of another jurisdiction) except insofar as (a) the laws of another
jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority, or enforcement of security interests in the Collateral or
(b) the terms of such Loan Document expressly state that the law of a different
jurisdiction shall govern.

 

-40-



--------------------------------------------------------------------------------

10.6. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Borrower and Lender and their respective successors and
assigns; provided, that Borrower may not assign any of its rights hereunder
without the prior written consent of Lender, and any such assignment made
without such consent will be void in all respects.

10.7. Counterparts; Telecopied Signatures. This Agreement and any amendments,
waivers, or consents relating hereto may be executed in any number of
counterparts and by different parties hereto or thereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which when taken together shall constitute but one and the
same instrument. Any signature delivered by a party hereto or to any amendment,
waiver, or consent relating hereto by facsimile transmission or by electronic
email in Adobe Corporation’s Portable Document Format (or PDF) shall be deemed
to be an original signature hereto.

10.8. No Usury. Regardless of any other provision of this Agreement, any Note,
or in any other Loan Document, if for any reason the effective rate of interest
payable hereunder or thereunder should exceed the maximum lawful rate of
interest, the effective rate of interest shall be deemed reduced to, and shall
be, such maximum lawful rate of interest. Any amount paid or collected by Lender
as interest which would be in excess of the amount permitted by applicable law
shall be deemed applied to the reduction of the principal balance of the
Obligations and not to the payment of interest, but if such Obligations have
been or are thereby paid in full, the excess shall be returned to the Person
paying same, such application to the principal balance of the Obligations or the
refunding of excess to be a complete settlement and acquittance thereof.

10.9. Powers. All powers of attorney granted to Lender are coupled with an
interest and are irrevocable.

10.10. Approvals; Amendments. If this Agreement calls for Lender’s approval or
consent, such approval or consent may be given or withheld in the discretion of
Lender unless otherwise specified herein. This Agreement and the other Loan
Documents may not be modified, altered, or amended, except by an agreement in
writing signed by Borrower and Lender and may not be modified in any manner
adverse to a counterparty to any secured or guarantied Hedge Agreement between
Borrower and Lender or any of its Affiliates without that provider’s prior
written consent.

10.11. Participations and Assignments. Lender shall have the right to enter into
one or more participations with other banks or financial institutions with
respect to the Obligations and to assign to one or more assignees all or a
portion of its interest, rights, and obligations under the Loan Documents. Upon
prior notice to Borrower of any such participation or assignment, Borrower shall
thereafter furnish such participant or assignee with any information furnished
by Borrower to Lender pursuant to the terms of the Loan Documents. Nothing in
this Agreement or any other Loan Document shall prohibit Lender from pledging or
assigning this Agreement and Lender’s rights under any of the other Loan
Documents, including Collateral therefor, to any Federal Reserve Bank in
accordance with applicable law.

10.12. Dealings with Multiple Borrowers. If more than one Person is a Borrower
hereunder, all Obligations, representations, warranties, covenants, and
indemnities set forth in the Loan Documents to which such Person is a party
shall be joint and several. Lender shall have the right to deal with any
individual of any Borrower with regard to all matters concerning the rights and
obligations of Lender hereunder and pursuant to applicable law with regard to
the transactions contemplated under the Loan Documents. All actions or inactions
of the officers, managers, members, or agents of any Borrower with regard to the
transactions contemplated under the Loan Documents shall be deemed with full
authority and binding upon all Borrowers. Each Borrower hereby appoints each
other Borrower as its true and lawful attorney-in-fact, with full right and
power, for purposes of exercising all rights of such Person hereunder and under
applicable law with regard to the transactions contemplated under the Loan
Documents. The provisions of this Section 10.12 and Lender’s reliance thereon
are material inducements to the agreement of Lender to enter into this Agreement
and to consummate the transactions contemplated hereby.

10.13. Waiver of Certain Defenses. To the fullest extent permitted by applicable
law, upon the occurrence of any Event of Default, neither Borrower nor anyone
claiming by or under Borrower will claim or seek to take advantage of any law
requiring Lender to attempt to realize upon any Collateral or collateral of any
Guarantor, or any appraisement, evaluation, stay, extension, homestead,
redemption, or exemption laws now or hereafter in force to prevent or hinder the
enforcement of this Agreement. Borrower, for itself and all who may at

 

-41-



--------------------------------------------------------------------------------

any time claim through or under Borrower, hereby expressly waives to the fullest
extent permitted by applicable law the benefit of all such laws. All rights of
Lender and all obligations of Borrower hereunder shall be absolute and
unconditional irrespective of (a) any change in the time, manner, or place of
payment of, or any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any provision of the
Loan Documents, (b) any exchange, release, or non-perfection of any other
collateral given as security for the Obligations, or any release or amendment or
waiver of or consent to departure from any guaranty for all or any of the
Obligations, or (c) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Borrower or any third party, other than
payment and performance in full of the Obligations.

10.14. Additional Provisions. Time is of the essence of this Agreement and the
other Loan Documents. No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any Governmental Entity by reason of such party having or being
deemed to have structured, drafted or dictated such provision.

10.15. Integration; Final Agreement. This Agreement and the other Loan
Documents, together with all other instruments, agreements, and certificates
executed by the parties in connection therewith or with reference thereto,
embody the entire understanding and agreement between the parties hereto and
thereto with respect to the subject matter hereof and thereof and supersede all
prior agreements, understandings and inducements, whether express or implied,
oral or written. There are no unwritten oral agreements between the parties.

10.16. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT, IN ANY JUDICIAL,
MEDIATION, OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR
AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH
THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN
OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (a) INDIRECT,
SPECIAL, OR CONSEQUENTIAL DAMAGES OR (b) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
DISPUTE, REGARDLESS OF WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY, OR OTHERWISE.

10.17. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND LENDER BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO ENTER INTO
AND ACCEPT THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

10.18. Submission to Jurisdiction; Venue.

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document shall be brought in the courts of the State of Georgia in Cobb
County or the State of Alabama in Jefferson County or of the United States for
the Northern District of Georgia or the Northern District of Alabama, and, by
execution and delivery of this Agreement, the Borrower irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts, and agrees to be bound by the other
provisions set forth in this Section 10.18. Borrower further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by

 

-42-



--------------------------------------------------------------------------------

registered or certified mail, postage prepaid, to it at the address set out for
notices pursuant to Section 10.4. Nothing herein shall affect the right of
Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against Borrower or any other Credit
Party in any other jurisdiction.

(b) Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in subsection (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

10.19. Credit Inquiries. Borrower hereby authorizes and permits Lender, at its
discretion and without any obligation to do so, to respond to credit inquiries
from third parties concerning Borrower or any of its Subsidiaries.

10.20. Information. Nothing in this Agreement shall prevent Lender from
disclosing confidential information provided by any Credit Party from time to
time (a) to any of Lender’s Affiliates, or any of Lender’s or any of its
Affiliates’ officers, directors, employees, agents, or advisors, (b) to any
other Person if reasonably incidental to the administration of the agreements
made herein, (c) as required by any law, rule, or regulation, (d) upon the
order, request or demand of any Governmental Entity; provided, however, that, to
the extent permitted by law, Lender shall provide prior written notice to the
affected Credit Party of any such request or demand, (e) that is or becomes
available to the public or that is or becomes available to Lender other than as
a result of a disclosure by Lender prohibited by this Agreement, (f) in
connection with any litigation to which Lender or any of its Affiliates may be a
party, whether to defend itself, reduce its liability, protect or exercise any
of its claims, rights, remedies or interests under or in connection with the
Loan Documents or any Hedge Agreements, or otherwise, (g) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
any other Loan Document, and (h) to any actual or proposed participant or
assignee; such information to consist of deal terms and other information
customarily found in such publications. Each Credit Party and each Guarantor
hereby authorizes Lender to use the name, logos and other insignia and the
amount of the credit facility provided hereunder in any “tombstone” or
comparable advertising, on its website or in other of Lender’s marketing
materials.

10.21. No Tax Advice. Each Credit Party hereby acknowledges and agrees that,
with respect to all tax and accounting matters relating to this Agreement, the
other Loan Documents, or the transactions contemplated herein and therein, it
has not relied on any representations made, consultation provided by, or advice
given or rendered by Lender or Lender’s representatives, agents, or employees,
and, instead, Borrower has sought, and relied upon, the advice of its own tax
and accounting professionals with respect to all such matters.

[Signatures on following pages.]

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal as of the day and year first above written.

 

TRANSCEND SERVICES, INC. By:  

/s/ Lance Cornell

Name:   Lance Cornell Title:   Chief Financial Officer [SEAL] MEDICAL DICTATION
SERVICES, INC. By:  

/s/ Lance Cornell

Name:   Lance Cornell Title:   Chief Financial Officer [SEAL]  

Loan and Security Agreement



--------------------------------------------------------------------------------

Accepted in Atlanta, Georgia: REGIONS BANK By:  

/s/ John F. Bohan

Name:   John F. Bohan Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A-1

REVOLVING NOTE

 

$5,000,000    August 31, 2009

FOR VALUE RECEIVED, TRANSCEND SERVICES, INC., a Delaware corporation
(“Transcend”), MEDICAL DICTATION SERVICES, INC., a Maryland corporation (“MDS”;
Transcend and MDS shall be referred to herein, both collectively and each
individually, as “Borrower”), promises to pay to the order of REGIONS BANK
(“Lender”) at the place and times provided in the Loan Agreement referred to
below, the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000) or the
principal amount of all Revolving Loans made by Lender from time to time
pursuant to that certain Loan and Security Agreement dated as of August 31,
2009, by and between Borrower and Lender (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Loan Agreement.

The unpaid principal amount of this Revolving Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Loan
Agreement and shall bear interest as provided in the Loan Agreement. All
payments of principal and interest on this Revolving Note shall be payable to
Lender or other holder of this Revolving Note in lawful currency of the United
States of America in immediately available funds in the manner and location
indicated in the Agreement or wherever else Lender or such holder may specify.

This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Revolving Note and for a statement of the terms and
conditions on which Borrower is permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this Revolving Note and
on which such Obligations may be declared to be immediately due and payable.

Borrower agrees, in the event that this Note or any portion hereof is collected
by law or through an attorney at law, to pay all costs of collection, including,
without limitation, attorneys’ fees actually incurred and court costs.

This Revolving Note shall be governed, construed and enforced in accordance with
the laws of the State of Georgia, without reference to the conflicts or choice
of law principles thereof.

Borrower hereby waives all requirements as to diligence, presentment, demand of
payment, protest, and (except as required by the Loan Agreement) notice of any
kind with respect to this Revolving Note.

If more than one Person is a Borrower hereunder, all Obligations evidenced by
this Note shall be joint and several.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note under seal
as of the day and year first written above.

 

TRANSCEND SERVICES, INC. By:  

/s/ Lance Cornell

Name:   Lance Cornell Title:   CFO [SEAL] MEDICAL DICTATION SERVICES, INC. By:  

/s/ Lance Cornell

Name:   Lance Cornell Title:  

CFO

[SEAL]



--------------------------------------------------------------------------------

Exhibit A-2

TERM NOTE

 

$7,000,000    August 31, 2009

FOR VALUE RECEIVED, TRANSCEND SERVICES, INC., a Delaware corporation
(“Transcend”), MEDICAL DICTATION SERVICES, INC., a Maryland corporation (“MDS”;
Transcend and MDS shall be referred to herein, both collectively and each
individually, as “Borrower”), promises to pay to the order of REGIONS BANK
(“Lender”) at the place and times provided in the Loan Agreement referred to
below, the principal sum of SEVEN MILLION AND NO/100 DOLLARS ($7,000,000) or the
principal amount of the Term Loan made by Lender from time to time pursuant to
that certain Loan and Security Agreement dated as of August 31, 2009, by and
between Borrower and Lender (as the same may be amended, restated, supplemented,
or otherwise modified from time to time, the “Loan Agreement”). Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Loan Agreement.

The Term Loan evidenced by this Term Note shall bear interest as provided in the
Loan Agreement and shall be subject to the terms and conditions for such Loan
set forth in the Loan Agreement.

This principal of and interest accrued on this Term Note shall be due and
payable as set forth in the Loan Agreement.

The unpaid principal amount of this Term Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Loan
Agreement. All payments of principal and interest on this Term Note shall be
payable to Lender or other holder of this Term Note in lawful currency of the
United States of America in immediately available funds in the manner and
location indicated in the Loan Agreement or wherever else Lender or such holder
may specify.

This Term Note is entitled to the benefits of, and evidences Obligations
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Term Note and for a statement of the terms and
conditions on which Borrower is permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this Term Note and on
which such Obligations may be declared to be immediately due and payable.

Borrower agrees, in the event that this Note or any portion hereof is collected
by law or through an attorney at law, to pay all costs of collection, including,
without limitation, attorneys’ fees actually incurred and court costs.

This Term Note shall be governed, construed and enforced in accordance with the
laws of the State of Georgia, without reference to the conflicts or choice of
law principles thereof.

Borrower hereby waives all requirements as to diligence, presentment, demand of
payment, protest, and (except as required by the Loan Agreement) notice of any
kind with respect to this Term Note.

If more than one Person is a Borrower hereunder, all Obligations evidenced by
this Note shall be joint and several.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Note under seal as of
the day and year first written above.

 

TRANSCEND SERVICES, INC. By:  

/s/ Lance Cornell

Name:   Lance Cornell Title:  

CFO

[SEAL] MEDICAL DICTATION SERVICES, INC. By:  

/s/ Lance Cornell

Name:   Lance Cornell Title:   CFO [SEAL]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

[                     ], [20    ]

REGIONS BANK

One Glenlake Parkway

Suite 400

Atlanta, Georgia 30328

Attn: Transcend Services Loan Administration

Ladies and Gentlemen:

This Notice of Borrowing is delivered pursuant to Section 2.5 of that certain
Loan and Security Agreement dated as of August             , 2009 (as the same
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Loan Agreement”), by and between Transcend Services, Inc, a Delaware
corporation (“Transcend”), Medical Dictation Services, Inc., a Maryland
corporation (“MDS”; Transcend and MDS shall be referred to herein, both
collectively and each individually, as “Borrower”), and Regions Bank (“Lender”).
Capitalized terms used herein shall have the meanings given such terms in the
Loan Agreement.

Borrower hereby gives you notice, irrevocably, pursuant to Section 2.5 of the
Loan Agreement, that Borrower hereby requests the following Loan be made under
the Loan Agreement and, in that regard, sets forth below the information
relating to such Loan (the “Proposed Borrowing”), as required by Section 2.5 of
the Loan Agreement:

 

FOR A REVOLVING LOAN:

Type of Loan

  

Principal Amount

  

Date Loan to Be Made

LIR

     

Apply the proceeds of this Loan as follows:

Name of Bank: [                                        ]

Account Name: [                                        ]

Account Number: [                                        ]

ABA Routing Number: [                                        ]

Reference: [                                        ]

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

(a) the representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and correct in all material respects before and
after giving effect to the Proposed Borrowings and to the application of the
proceeds therefrom, as though made on and as of such date[, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been accurate
and complete in all material respects on and as of such earlier date)];

(b) no event has occurred and is continuing, or would result from the making of
such Proposed Borrowings or from the application of the proceeds thereof, which
constitutes a Default or an Event of Default;

(c) no development reasonably likely to have a Material Adverse Effect has
occurred and is continuing;

(d) [all of the conditions to the Proposed Borrowings set forth in Section 4.2
of the Loan Agreement have been satisfied (or waived in accordance with the
terms of the Loan Agreement); and



--------------------------------------------------------------------------------

(e) the Proposed Borrowings satisfy all limitations set forth in the Loan
Agreement (including, without limitation, availability under the Borrowing Base
and the Revolving Loan Commitment).

 

TRANSCEND SERVICES, INC. By:  

 

Name:  

 

Title:  

 

MEDICAL DICTATION SERVICES, INC. By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT C

COLLATERAL DISCLOSURE CERTIFICATE

[PREPARED SEPARATELY BY LENDER’S COUNSEL]



--------------------------------------------------------------------------------

EXHIBIT 6.6(a)

FORM OF BORROWING BASE CERTIFICATE

[TO BE PREPARED BY REGIONS]



--------------------------------------------------------------------------------

EXHIBIT 6.6(d)

COMPLIANCE AND NO DEFAULT CERTIFICATE

In accordance with the terms of the Loan and Security Agreement dated August 31,
2009 (as the same may be amended, restated, supplemented, or otherwise modified
from time to time, the “Loan Agreement”) by and among Transcend Services, Inc.
(“Transcend”), Medical Dictation Services, Inc., a Maryland corporation (“MDS”;
Transcend and MDS shall be referred to herein, both collectively and each
individually, as “Borrower”) and Regions Bank, I hereby certify that:

 

1. I am the [president] [chief financial officer] of each of Transcend and MDS;

 

2. The enclosed financial statements are prepared in accordance with generally
accepted accounting principles;

 

3. No Default (as defined in the Loan Documents) or any event which, upon the
giving of notice or passing of time or both, would constitute such a Default,
has occurred.

 

4. Borrower is in compliance with the financial covenants set forth in Section 8
of the Loan Agreement, as demonstrated by the calculations contained in Schedule
I, attached hereto and made a part hereof.

 

TRANSCEND SERVICES, INC. By:  

 

Name:  

 

Title:  

 

MEDICAL DICTATION SERVICES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO EXHIBIT 6.6(d)—COMPLIANCE AND NO DEFAULT CERTIFICATE

Borrower Name: Transcend Services, Inc. and Medical Dictation Services, Inc.

For the Fiscal [Month] [Quarter] [Year] ended [                     ], 200[    ]

ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN
IN THE LOAN AGREEMENT.

 

COVENANT    ACTUAL    REQUIRED

[ATTACH DETAILED CALCULATIONS]



--------------------------------------------------------------------------------

EXHIBIT T

FORM OF TELEPHONE INSTRUCTION LETTER

August 31, 2009

Regions Bank

One Glenlake Parkway

Suite 400

Atlanta, Georgia 30328

 

  Re: That certain Loan and Security Agreement dated as of the date hereof by
and among Transcend Services, Inc. (“Transcend”), Medical Dictation Services,
Inc., a Maryland corporation (“MDS”; Transcend and MDS shall be referred to
herein, both collectively and each individually, as “Borrower”) and Regions Bank
(“Lender”) (such agreement, as the same may be amended, restated, supplemented,
or otherwise modified from time to time, the “Loan Agreement”)

Ladies and Gentlemen:

Terms used but not defined in this letter shall have the meanings given such
terms in the Loan Agreement.

Borrower hereby authorizes Lender to make Loans from time to time upon receipt
of telephone instructions from any of the following designated Persons (and the
satisfaction of all applicable conditions precedent to such Loan set forth in
the Loan Agreement):

 

Name

  

Title

Larry Gerdes    Chief Executive Officer of each of Transcend and MDS Lance
Cornell    Chief Financial Officer, Secretary and Treasurer of each of Transcend
and MDS

Lender shall have no liability to Borrower whatsoever for acting upon any such
telephone instructions which Lender, in good faith, believes were given by any
of such designated Persons (or his or her designee), and Lender shall have no
duty to inquire as to the propriety of any requested Loan or the disbursement of
any of the proceeds thereof.

Lender shall have the right to accept the telephone instructions of any of the
above designated Persons (or his or her designee) until actual receipt by Lender
of written notice (delivered to Lender in accordance with the notice provisions
of the Loan Agreement) of termination of the authority of any such designated
Persons (or his or her designee). Borrower may change the persons designated to
give Lender telephone instructions only by delivering to Lender notice of such
change in accordance with the notice provisions of the Loan Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If required by Lender in accordance with the Loan Agreement, Borrower shall
confirm all telephone instructions for the making of a Loan by delivering to
Lender a duly completed Notice of Borrowing.

 

Very truly yours, TRANSCEND SERVICES, INC. By:  

 

Name:   Lance Cornell Title:   Chief Financial Officer MEDICAL DICTATION
SERVICES, INC. By:  

 

Name:   Lance Cornell Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 5.3

DIRECT OR CONTINGENT OBLIGATIONS AND LIABILITIES

Other Obligations and Liabilities:

 

1. Note Payable to Dorothy K. Fitzgerald in the amount of $2,000,000, due
August 31, 2010.



--------------------------------------------------------------------------------

SCHEDULE 5.4

PENDING AND THREATENED LITIGATION

 

1. Transcend Services, Inc., Plaintiff vs. Farnam Street Financial, Inc.,
Defendant in THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
GEORGIA ATLANTA DIVISION. This case pertains to three leases entered into
between Transcend and Defendant for computer and other equipment in 2005 and
2006. Farnam Street maintains that only lease schedule #1 contains a fair market
value buyout provision. Transcend disagrees. In addition, Farnam Street
automatically renewed the leases against Transcend’s wishes when Transcend was
attempting in good faith to negotiate lease buyouts. Transcend simply wants to
negotiate a reasonable buyout quote as of the end of the original lease terms. A
disposition of this dispute adverse to Transcend would be immaterial.

 

2. Shirley Durett was employed by DeVenture through December 31, 2008. On
January 1, 2009, as part of the acquisition of DeVenture, Ms. Durett became a
Transcend employee. Ms. Durett filed a discrimination claim with the Ohio Civil
Rights Commission against DeVenture on November 30, 2007. DeVenture has
indemnified Transcend in regards to this claim. Ms. Durett filed two additional
claims with the Ohio Civil rights Commission against Transcend on January 30,
2009 and April 14, 2009. The claims allege retaliation by Transcend related to
Ms. Durett’s prior claim, specifically that Transcend restricted her from
working on her primary account. The most recent claim also alleges racial
discrimination. Transcend denies all charges and has responded in a timely
manner to the Commission’s requests for information. Management expects the
outcome to be immaterial to Transcend.



--------------------------------------------------------------------------------

SCHEDULE 5.8(b)

INSURANCE POLICIES

 

1. See attached summary from The Hartford Insurance Group.

 

2. See attached summary from Bruce, Grau & Associates, Inc.



--------------------------------------------------------------------------------

SCHEDULE 5.11

LABOR LAW MATTERS

 

1. None.



--------------------------------------------------------------------------------

SCHEDULE 5.14

CORPORATE STRUCTURE

 

1. Medical Dictation Services, Inc., a Maryland corporation, is a wholly owned
Subsidiary of Transcend Services, Inc. The authorized capital stock of Medical
Dictation Services, Inc. consists of twenty thousand (20,000) shares of common
stock and no shares of preferred stock, of which nine hundred sixty (960) shares
of common stock are issued and outstanding. Transcend has no other Subsidiaries.

 

2. Transcend’s Affiliates include:

The following 5% stockholders; Larry W. Gerdes, Walter S. Huff, Jr., and Essex
Investment Management Company, LLC

The following executive officers

 

NAME

  

POSITION WITH THE COMPANY

Larry G. Gerdes

   Chairman of the Board, Chief Executive Officer and President

Lance Cornell

   Chief Financial Officer, Chief Accounting Officer, Treasurer and Corporate
Secretary

Susan McGrogan

   Chief Operating Officer

E. Leo Cooper

   Executive Vice President of Sales and Marketing

The following directors:

Larry W. Gerdes, Joseph G. Bleser, Joseph P. Clayton, James D. Edwards, Walter
S. Huff, Jr., Sidney V. Sack and Charles E. Thoelel.

Since Transcend has many more employees, non-executive officers, and multiple
family members, with Lender’s permission their names have been excluded.

Medical Dictation Services, Inc. has a Board of Directors consisting of Larry W.
Gerdes, and its officers are:

 

Name

  

Position

Larry G. Gerdes

   Chief Executive Officer

Susan McGrogan

   President and Chief Operating Officer

Lance Cornell

   Chief Financial Officer, Secretary, and Treasurer

E. Leo Cooper

   Executive Vice-President of Sales and Marketing

 

3. For authorized and issued Equity Interests of Transcend, see the Transcend
quarterly report filed on Form 10-Q with the Securities and Exchange Commission
on August 3, 2009. All options, rights or warrants to subscribe or acquire, or
any commitments or agreements to issue or sell, equity interests in Transcend as
of June 30, 2009, were described in that Form 10-Q. There have been no material
changes in the issued Equity Interests since June 30, 2009.

 

4. Medical Dictation Services, Inc. has no Subsidiaries. Its capital stock is
described at 1. above. There are no options, rights or warrants to subscribe for
or acquire, or any commitments or agreements to issue or sell, or any Equity
Interests convertible into, or any powers of attorney relating to shares of
Medical Dictation Services, Inc.



--------------------------------------------------------------------------------

SCHEDULE 5.16

ENVIRONMENTAL

 

1. None.



--------------------------------------------------------------------------------

SCHEDULE 5.25

OPERATING AND CAPITAL LEASES

Real Property Leases

Transcend

 

Street Address:    One Glenlake Pkwy Suite 1325 City, State and Zip:    Atlanta,
GA 30328 County:    Fulton Brief Description of Activities Conducted on Parcel:
   Corporate activities conducted at this site. Types of Tangible Personal
Property at Parcel (e.g., equipment and/or inventory):    Office furniture,
office equipment, computers, software, leasehold improvements.
Books and Records Location?    Yes Name and Address of Lessor:   

Oracle USA, Inc

1001 Sunset Blvd

Rocklin, CA 95765

Copy of Lease has been previously provided:    Yes Street Address:    1033
Jefferson Sr. NW A City, State and Zip:    Atlanta, GA 30318 County:    Fulton
Brief Description of Activities Conducted on Parcel:    Hardened data storage
site (and data transmission). Types of Tangible Personal Property at Parcel
(e.g., equipment and/or inventory):    Computer equipment. Books and Records
Location?    Data storage Name and Address of Lessor:   

Internap Network Services Corp

250 Williams St. Suite E-100

Atlanta, GA 30303

Copy of Lease has been previously provided:    Yes MDSI Street Address:    101
Lake Forest Blvd. City, State and Zip:    Gaithersburg, MD County:    Brief
Description of Activities Conducted on Parcel:    Acquired via the purchase of
MDSI. Types of Tangible Personal Property at Parcel (e.g., equipment and/or
inventory):    Office/computer equipment. Furniture. Books and Records Location?
   No Name and Address of Lessor:   

Professional Equity Limited Partnership

Guardian Realty Management

702 Russell Avenue

Gaithersburg, MD 20877

Copy of Lease has been previously provided:    Yes



--------------------------------------------------------------------------------

Operating Leases

Lease Agreement by and between Transcend and Farnam Street Financial for
equipment dated May 19, 2006. Transcend has a minimum payment obligation
pursuant to this lease in the amount of $289,916



--------------------------------------------------------------------------------

SCHEDULE 7.1

SCHEDULED PERMITTED DEBT

 

1. In connection with its acquisition of DeVenture in January 2009, Transcend
established an escrow for $400,000 for representations and warranties to be held
in escrow for a period of one year.

 

2. On January 16, 2007, Transcend entered into a three year, $330,000 unsecured
promissory note in conjunction with the purchase of OTP. As of June 30, 2009,
the balance of the promissory note was $110,000.

 

3. On April 1, 2009, Transcend completed the acquisition of the domestic medical
transcription business of Transcription Relief Services, Inc. (“TRS”) in
accordance with the Asset Purchase Agreement entered into on March 26, 2009. A
contingent payment, due in 2010, is based on fourth quarter 2009 revenue and
sold backlog at December 31, 2009, subject to an overall cap of $3,000,000.
Based on the June 30, 2009 forecast for 2009, Transcend has estimated the
contingent payment to be approximately $350,000.

 

4. Lease Agreement by and between Transcend and Farnam Street Financial for
equipment dated May 19, 2006. Transcend has a minimum payment obligation
pursuant to this lease in the amount of $289,916

 

5. See also Schedules 5.25 and 7.2.



--------------------------------------------------------------------------------

SCHEDULE 7.2

SCHEDULED PERMITTED LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.7

TRANSACTIONS WITH AFFILIATES

As disclosed in the definitive proxy material of Transcend filed with the SEC on
April 6, 2009
(http://www.sec.gov/Archives/edgar/data/858452/000119312509073829/ddef14a.htm)
Mr. Larry G. Gerdes, the Chairman of the Board and Chief Executive Officer of
Transcend, may be deemed to own more than 5% of Transcend’s shares and may be
deemed to be an Affiliate. Similarly, as disclosed in the proxy material
Mr. Walter S. Huff, Jr. a director of Transcend, may be deemed to own more than
5% of Transcend’s shares and may be deemed to be an Affiliate. The definitive
proxy material contains descriptions of several agreements and other
arrangements between Transcend and these two individuals. That information is
incorporated herein by reference. Transactions such as those described therein,
which arise from the employment, officer and director relationships described in
the definitive proxy material, are permitted pursuant to Section 7.7. Transcend
believes such agreements and arrangements meet the requirements of Section 7.7
(iii).